UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2009 Date of reporting period: January 1, 2009  December 31, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Contents Message from the Trustees 1 Report of independent registered public accounting firm 2 Reports on individual funds Each fund report includes the report from your funds managers, fund performance, fund expenses, fund management, the funds portfolio, and financial statements. Putnam VT American Government Income Fund 4 Putnam VT Capital Opportunities Fund 16 Putnam VT Diversified Income Fund 26 Putnam VT Equity Income Fund 54 Putnam VT The George Putnam Fund of Boston 62 Putnam VT Global Asset Allocation Fund 78 Putnam VT Global Equity Fund Putnam VT Global Health Care Fund Putnam VT Global Utilities Fund Putnam VT Growth and Income Fund Putnam VT Growth Opportunities Fund Putnam VT High Yield Fund Putnam VT Income Fund Putnam VT International Equity Fund Putnam VT International Growth Fund formerly Putnam VT International New Opportunities Fund Putnam VT International Value Fund formerly Putnam VT International Growth and Income Fund Putnam VT Investors Fund Putnam VT Mid Cap Value Fund Putnam VT Money Market Fund Putnam VT New Opportunities Fund Putnam VT Research Fund Putnam VT Small Cap Value Fund Putnam VT Vista Fund Putnam VT Voyager Fund Notes to financial statements Trustee approval of management contract Other important information Trustee information Officers Message from the Trustees Dear Fellow Shareholder: Putnam Investments is pleased to provide this annual report to the shareholders of Putnam Variable Trust, which offers 24 Putnam funds representing a wide range of investment choices. The following reports from the funds management provide an in-depth look at the investment environment during the 12-month period ended December 31, 2009, along with detailed discussions of the funds performance. The historic market rally that began in March 2009 maintained its momentum through the close of the year. Investors in both stocks and bonds saw their account balances improve, and in the early weeks of 2010, encouraging evidence continued to build, pointing to a sustained worldwide economic recovery. It was a challenging year, but one that ended well for Putnam shareholders. We are pleased to report that Barrons has named Putnam Investments the top fund family for performance in 2009. This ranking reflects the intense efforts of an investment team infused with a determination to excel, and strengthened by the arrival of several senior portfolio managers, research analysts, andtraders. Although investors may continue to be rewarded this year, we do not expect that 2010 will be a repeat performance of 2009, when markets around the world delivered a potent recovery from distressed levels. The most substantial returns in 2009 came from the most historically volatile segments of the stock and bond markets. Going forward, growth will more likely come from those companies and sectors positioned to thrive in the expanding global economic recovery. If there is any lesson to be learned from the painful market downturn of 2008 and early 2009, it is the importance of positioning ones portfolio to limit downside risk. It is our belief that the best way to achieve this is by diversifying across all asset classes, as well as across modern investment strategies focused on reducing volatility, and adhering to your plan in every kind of market environment. As always, thank you for choosing Putnam. Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Variable Trust In our opinion, the accompanying statements of assets and liabilities, including the funds portfolios, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of each of the twenty-four funds that are a series of Putnam Variable Trust (the Trust) at December 31, 2009, and the results of each of their operations, the changes in each of their net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Trusts management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2009 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 12, 2010 2 Putnam Variable Trust This page intentionally left blank. Putnam Variable Trust 3 Putnam VT American Government Income Fund Investment objective High current income with preservation of capital as its secondary objective Net asset value December 31, 2009 Class IA: $13.07 Class IB: $13.02 Performance summary Total return at net asset value (as of 12/31/09) Class IA shares* Class IB shares* 1 year 21.35% 21.00% 5 years 39.44 37.58 Annualized 6.88 6.59 Life 90.72 86.31 Annualized 6.73 6.48 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. * Class inception date: February 1, 2000. The Barclays Capital Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. To obtain the most recent month-end performance for the Putnam subaccounts, visit putnam.com. Report from your funds managers In 2009, fixed-income markets stabilized as investors recovered their appetite for risk. Liquidity improved, and a rally across all spread sectors accelerated through the end of the year as investors saw clearer signs of economic recovery and an end to the recession. In stark contrast to the final quarter of 2008, markets were relatively stable with much less volatility. Many sectors outperformed Treasuries during the period, spurred by improved investor confidence, a renewed appetite for risk, and support from fiscal and monetary stimulus. The U.S. government, notably the Federal Reserve Board (the Fed) and the Treasury, maintained policies intended to foster market stability and investor confidence. For the 12 months ended December 31, 2009, Putnam VT American Government Income Funds class IA shares returned 21.35% at net asset value. The majority of outperformance in 2009 can be attributed to managements prepayment strategies, specifically its focus on interest cash flows from agency collateralized mortgage obligations (CMOs). Interest-only securities were priced as if prepayment rates would be higher than the historic norms, but actual rates were far lower. The cheap pricing of CMOs was largely the result of the massive deleveraging, illiquidity, and panic of the fourth quarter of 2008. The portfolio benefited from both price appreciation, as investors recognized the opportunity, and attractive cash flows, thanks to slow prepayment rates. Overall term structure positioning helped as well during the period, driven primarily by tactical duration positioning and a steepening yield curve bias in the United States. During the course of the year, the yield curve  which measures the relationship between the interest rate and the time to maturity of a bond  steepened as economic data gave signs that the economy was positioned for modest growth. The U.S. economy is now growing at a moderate pace. Supportive Fed (Federal Reserve Board) and Treasury policies, improved financial market conditions, a stabilizing labor market, and a replenishment of inventories are helping economic activity. While the short-term outlook is certainly more favorable than it has been for a long time, management believes that the economy is not yet at the threshold of robust and sustained economic growth. The economy faces significant headwinds, especially from private sector deleveraging, a constrained banking system, and the risk of deflation in the coming year. The outlook for interest rates is clouded by two countervailing forces on inflation. Prices of raw materials are trending steadily upward as the global economy gains steam, while reported core inflation is likely to fall to near zero, dragged down by low home prices. Therefore, management is now relatively neutral in its interest-rate positioning and is prepared to make tactical adjustments as opportunities arise. Although the Fed is likely to hold rates in its current 0% to 0.25% range, fiscal policy seems unlikely to provide more stimulus to the economy beyond 2010. Management expects 2010 to be a year of economic growth, but with a second half that is slower than the first. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. 4 Putnam VT American Government Income Fund Your funds managers Portfolio Manager Rob Bloemker is Head of Fixed Income at Putnam. He joined Putnam in 1999 and has been in the investment industry since 1988. In addition to Rob, your funds portfolio managers are Daniel Choquette and Michael Salm. Your funds managers may also manage other accounts managed by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. Credit quality Aaa 96.5% Aa  A 0.1% Baa 1.7% Ba 0.1% B 1.6% Caa  Other  Portfolio composition and credit quality will vary over time. Allocations are represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, if any, and the use of different classifications of securities for presentation purposes. Credit qualities are shown as a percentage of portfolio market value as of 12/31/09. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. Information is as of 12/31/09 and may not reflect trades entered into on that date. Understanding your VT funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During all or a portion of the period, the fund limited its expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2009, to December 31, 2009. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for Expenses and value for a $1,000 investment, a $1,000 investment, assuming a hypothetical assuming actual returns for 5% annualized return for the 6 months ended the 6 months ended 12/31/09 12/31/09 VT American Government Income Fund Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.32 $4.63 $3.21 $4.48 Ending value (after expenses) $1,091.00 $1,088.60 $1,022.03 $1,020.77 Annualized expense ratio 0.63% 0.88% 0.63% 0.88% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.02% of average net assets for the six months ended 12/31/09. Putnam VT American Government Income Fund 5 The funds portfolio 12/31/09 MORTGAGE-BACKED SECURITIES (33.2%)* Principal amount Value Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.658s, 2035 $1,144,106 $130,142 Ser. 06-R1, Class AS, IO, 5.636s, 2036 115,482 12,703 FRB Ser. 06-R2, Class AS, IO, 5.484s, 2036 516,382 52,284 IFB Ser. 05-R2, Class 1AS, IO, 5.312s, 2035 3,164,323 336,209 FRB Ser. 04-R2, Class 1AF1, 0.651s, 2034 54,615 44,238 Fannie Mae IFB Ser. 07-75, Class JS, 50.51s, 2037 127,970 217,695 IFB Ser. 06-62, Class PS, 38.513s, 2036 170,723 281,098 IFB Ser. 07-30, Class FS, 28.756s, 2037 71,341 99,047 IFB Ser. 06-49, Class SE, 28.075s, 2036 137,954 195,222 IFB Ser. 05-25, Class PS, 27.143s, 2035 63,378 88,573 IFB Ser. 06-115, Class ES, 25.635s, 2036 79,205 108,916 IFB Ser. 06-8, Class HP, 23.719s, 2036 172,122 233,513 IFB Ser. 05-99, Class SA, 23.719s, 2035 120,472 159,943 IFB Ser. 05-74, Class DM, 23.535s, 2035 209,647 272,596 IFB Ser. 08-24, Class SP, 22.435s, 2038 1,163,082 1,553,362 IFB Ser. 05-122, Class SC, 22.291s, 2035 371,159 467,443 IFB Ser. 05-106, Class JC, 19.407s, 2035 161,254 201,081 IFB Ser. 05-83, Class QP, 16.793s, 2034 87,629 106,027 IFB Ser. 05-66, Class SL, 15.997s, 2035 347,438 401,295 FRB Ser. 03-W6, Class PT1, 10.223s, 2042 212,210 246,694 IFB Ser. 03-44, Class SI, IO, 7.769s, 2033 289,383 51,731 IFB Ser. 06-90, Class SE, IO, 7.569s, 2036 78,206 13,621 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 62,333 70,281 Ser. 02-14, Class A2, 7 1/2s, 2042 39,302 44,312 Ser. 02-T4, Class A3, 7 1/2s, 2041 78,471 88,476 Ser. 01-T12, Class A2, 7 1/2s, 2041 112,102 126,395 Ser. 01-T3, Class A1, 7 1/2s, 2040 551 622 Ser. 99-T2, Class A1, 7 1/2s, 2039 43,573 48,842 Ser. 02-33, Class A2, 7 1/2s, 2032 148,388 167,308 Ser. 00-T6, Class A1, 7 1/2s, 2030 153,373 172,928 IFB Ser. 08-7, Class SA, IO, 7.319s, 2038 98,355 16,247 Ser. 02-26, Class A1, 7s, 2048 220,546 244,978 Ser. 04-W12, Class 1A3, 7s, 2044 113,284 125,833 Ser. 04-T2, Class 1A3, 7s, 2043 81,909 90,983 Ser. 03-W3, Class 1A2, 7s, 2042 75,533 83,901 Ser. 02-14, Class A1, 7s, 2042 263,110 292,257 Ser. 01-T10, Class A1, 7s, 2041 155,070 172,249 Ser. 01-W3, Class A, 7s, 2041 62,026 68,897 IFB Ser. 06-43, Class SU, IO, 6.969s, 2036 118,416 17,029 IFB Ser. 06-24, Class QS, IO, 6.969s, 2036 428,729 75,507 IFB Ser. 06-79, Class DI, IO, 6.919s, 2036 287,715 41,004 IFB Ser. 06-60, Class SI, IO, 6.919s, 2036 524,779 78,962 IFB Ser. 04-40, Class KS, IO, 6.819s, 2034 1,903,699 320,961 IFB Ser. 05-65, Class KI, IO, 6.769s, 2035 3,163,703 460,952 IFB Ser. 08-41, Class S, IO, 6.569s, 2036 254,606 34,439 IFB Ser. 05-48, Class SM, IO, 6.569s, 2034 158,197 21,179 IFB Ser. 07-50, Class SK, IO, 6.529s, 2037 729,950 98,555 IFB Ser. 07-54, Class CI, IO, 6.529s, 2037 156,812 22,724 IFB Ser. 07-30, Class WI, IO, 6.529s, 2037 297,574 38,190 IFB Ser. 08-34, Class SM, IO, 6.519s, 2038 315,026 40,166 IFB Ser. 07-28, Class SE, IO, 6.519s, 2037 154,089 22,068 IFB Ser. 07-24, Class SD, IO, 6.519s, 2037 152,809 20,412 IFB Ser. 06-79, Class SI, IO, 6.519s, 2036 265,811 33,285 IFB Ser. 05-90, Class GS, IO, 6.519s, 2035 68,232 9,628 IFB Ser. 05-90, Class SP, IO, 6.519s, 2035 361,508 43,423 IFB Ser. 05-12, Class SC, IO, 6.519s, 2035 191,786 28,932 IFB Ser. 05-18, Class SK, IO, 6.519s, 2035 66,220 6,289 IFB Ser. 07-30, Class IE, IO, 6.509s, 2037 465,838 78,791 MORTGAGE-BACKED SECURITIES (33.2%)* cont. Principal amount Value Fannie Mae cont. IFB Ser. 06-123, Class CI, IO, 6.509s, 2037 $340,383 $47,133 IFB Ser. 07-57, Class SC, IO, 6.499s, 2037 3,230,375 481,275 IFB Ser. 05-82, Class SY, IO, 6.499s, 2035 938,677 116,415 IFB Ser. 06-43, Class JS, IO, 6.469s, 2036 1,806,379 266,477 IFB Ser. 06-31, Class SX, IO, 6.469s, 2036 359,547 52,992 IFB Ser. 06-32, Class SI, IO, 6.469s, 2036 3,864,949 505,010 IFB Ser. 06-33, Class JS, IO, 6.469s, 2036 222,412 29,260 IFB Ser. 06-36, Class SP, IO, 6.469s, 2036 153,686 17,827 IFB Ser. 06-16, Class SM, IO, 6.469s, 2036 134,038 19,287 IFB Ser. 06-8, Class HL, IO, 6.469s, 2036 1,301,634 207,779 IFB Ser. 05-95, Class CI, IO, 6.469s, 2035 290,260 44,826 IFB Ser. 05-84, Class SG, IO, 6.469s, 2035 450,446 62,942 IFB Ser. 05-57, Class NI, IO, 6.469s, 2035 82,248 11,333 IFB Ser. 06-3, Class SB, IO, 6.469s, 2035 855,440 132,480 IFB Ser. 05-29, Class SX, IO, 6.469s, 2035 65,623 8,598 IFB Ser. 05-104, Class SI, IO, 6.469s, 2033 3,560,418 474,603 IFB Ser. 05-83, Class QI, IO, 6.459s, 2035 80,284 11,012 IFB Ser. 06-128, Class GS, IO, 6.449s, 2037 171,527 24,324 IFB Ser. 05-73, Class SD, IO, 6.449s, 2035 59,078 9,945 IFB Ser. 06-114, Class IS, IO, 6.419s, 2036 174,314 22,452 IFB Ser. 06-115, Class IE, IO, 6.409s, 2036 137,059 18,153 IFB Ser. 06-109, Class SH, IO, 6.389s, 2036 181,874 28,236 IFB Ser. 06-104, Class IC, IO, 6.369s, 2036 891,616 133,044 IFB Ser. 06-103, Class SB, IO, 6.369s, 2036 218,731 28,523 IFB Ser. 06-43, Class SI, IO, 6.369s, 2036 93,495 12,049 IFB Ser. 06-8, Class JH, IO, 6.369s, 2036 645,464 91,136 IFB Ser. 09-12, Class CI, IO, 6.369s, 2036 292,808 43,379 IFB Ser. 05-122, Class SG, IO, 6.369s, 2035 136,565 18,255 IFB Ser. 05-122, Class SW, IO, 6.369s, 2035 178,888 23,895 IFB Ser. 06-96, Class ES, IO, 6.349s, 2036 88,422 10,717 IFB Ser. 06-17, Class SI, IO, 6.349s, 2036 255,301 33,002 IFB Ser. 06-60, Class YI, IO, 6.339s, 2036 432,238 70,550 IFB Ser. 06-95, Class SH, IO, 6.319s, 2036 342,024 41,583 IFB Ser. 06-42, Class CI, IO, 6.319s, 2036 5,298,541 671,820 IFB Ser. 07-92, Class KS, IO, 6.269s, 2037 1,609,076 192,501 IFB Ser. 09-12, Class AI, IO, 6.269s, 2037 696,369 94,145 IFB Ser. 07-15, Class NI, IO, 6.269s, 2022 228,643 25,374 IFB Ser. 07-109, Class XI, IO, 6.219s, 2037 163,307 20,933 IFB Ser. 07-30, Class LI, IO, 6.209s, 2037 231,210 29,570 IFB Ser. 07-30, Class OI, IO, 6.209s, 2037 565,023 77,605 IFB Ser. 07-89, Class SA, IO, 6.199s, 2037 357,393 42,172 IFB Ser. 07-54, Class IA, IO, 6.179s, 2037 198,857 26,462 IFB Ser. 07-54, Class IB, IO, 6.179s, 2037 198,857 26,462 IFB Ser. 07-54, Class IC, IO, 6.179s, 2037 198,857 26,462 IFB Ser. 07-54, Class ID, IO, 6.179s, 2037 198,857 26,462 IFB Ser. 07-54, Class IF, IO, 6.179s, 2037 296,092 37,645 IFB Ser. 07-54, Class UI, IO, 6.179s, 2037 243,913 34,264 IFB Ser. 07-15, Class CI, IO, 6.149s, 2037 629,434 79,995 IFB Ser. 06-115, Class JI, IO, 6.149s, 2036 450,344 58,427 IFB Ser. 06-123, Class LI, IO, 6.089s, 2037 307,012 38,058 IFB Ser. 07-81, Class IS, IO, 6.069s, 2037 258,986 31,623 IFB Ser. 08-11, Class SC, IO, 6.049s, 2038 84,674 11,042 IFB Ser. 07-39, Class AI, IO, 5.889s, 2037 344,364 39,345 IFB Ser. 07-32, Class SD, IO, 5.879s, 2037 238,074 28,411 IFB Ser. 07-30, Class UI, IO, 5.869s, 2037 196,982 22,914 IFB Ser. 07-32, Class SC, IO, 5.869s, 2037 318,160 39,736 IFB Ser. 07-1, Class CI, IO, 5.869s, 2037 220,646 27,718 IFB Ser. 05-74, Class NI, IO, 5.849s, 2035 1,271,088 185,100 IFB Ser. 09-12, Class DI, IO, 5.799s, 2037 396,068 49,783 IFB Ser. 04-46, Class PJ, IO, 5.769s, 2034 561,045 69,875 Ser. 06-W2, Class 1AS, IO, 5.736s, 2036 486,430 58,372 IFB Ser. 07-75, Class ID, IO, 5.639s, 2037 199,582 23,501 6 Putnam VT American Government Income Fund MORTGAGE-BACKED SECURITIES (33.2%)* cont. Principal amount Value Fannie Mae cont. Ser. 383, Class 18, IO, 5 1/2s, 2038 $93,253 $15,400 Ser. 383, Class 19, IO, 5 1/2s, 2038 84,740 14,003 Ser. 383, Class 6, IO, 5 1/2s, 2037 71,805 13,385 Ser. 383, Class 7, IO, 5 1/2s, 2037 70,612 11,487 Ser. 383, Class 20, IO, 5 1/2s, 2037 71,085 11,951 Ser. 356, Class 14, IO, 5 1/2s, 2035 769,136 143,979 Ser. 348, Class 7, IO, 5 1/2s, 2033 737,129 146,430 Ser. 334, Class 5, IO, 5 1/2s, 2033 712,504 132,771 IFB Ser. 09-3, Class SE, IO, 5.269s, 2037 247,789 24,480 Ser. 385, Class 3, IO, 5s, 2038 F 107,286 20,302 Ser. 359, Class 7, IO, 5s, 2036 1,436,649 276,095 Ser. 353, Class 2, IO, 5s, 2034 2,107,539 484,734 Ser. 339, Class 1, IO, 5s, 2033 1,653,701 332,913 Ser. 03-W12, Class 1IO2, IO, 1.985s, 2043 777,905 41,812 Ser. 03-T2, Class 2, IO, 0.809s, 2042 3,389,092 94,607 Ser. 03-W6, Class 51, IO, 0.67s, 2042 1,019,076 27,399 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 6,444,096 149,412 FRB Ser. 03-W8, Class 3F2, 0.581s, 2042 17,629 15,567 Ser. 03-W10, Class 1A, IO, 0.495s, 2043 5,427,845 107,428 FRB Ser. 07-95, Class A1, 0.481s, 2036 935,360 928,345 FRB Ser. 07-95, Class A3, 0.481s, 2036 2,308,000 2,088,740 FRB Ser. 07-101, Class A2, 0.481s, 2036 1,328,553 1,301,982 Ser. 08-65, Class TF, zero %, 2038 150,108 139,437 Ser. 08-53, Class DO, PO, zero %, 2038 124,000 70,273 Ser. 07-44, Class CO, PO, zero %, 2037 176,787 146,589 Ser. 04-61, PO, zero %, 2034 18,928 17,461 Ser. 06-59, Class QC, PO, zero %, 2033 33,559 28,056 Ser. 04-61, Class JO, PO, zero %, 2032 39,029 34,282 Ser. 326, Class 1, PO, zero %, 2032 66,422 55,090 Ser. 318, Class 1, PO, zero %, 2032 25,146 21,264 Ser. 04-61, Class CO, PO, zero %, 2031 222,356 209,724 Ser. 314, Class 1, PO, zero %, 2031 119,705 102,608 Ser. 1988-12, Class B, zero %, 2018 3,394 3,017 FRB Ser. 06-115, Class SN, zero %, 2036 112,912 135,332 FRB Ser. 05-79, Class FE, zero %, 2035 12,875 12,365 FRB Ser. 06-54, Class CF, zero %, 2035 15,860 14,190 FRB Ser. 05-45, Class FG, zero %, 2035 62,719 49,035 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.869s, 2043 111,242 18,633 Ser. T-55, Class 1A2, 7s, 2043 181,196 200,165 Freddie Mac IFB Ser. 3408, Class EK, 24.855s, 2037 79,118 105,781 IFB Ser. 2976, Class KL, 23.529s, 2035 160,528 214,387 IFB Ser. 2979, Class AS, 23.419s, 2034 58,095 74,536 IFB Ser. 3065, Class DC, 19.161s, 2035 727,380 909,976 IFB Ser. 3105, Class SI, IO, 19.021s, 2036 83,126 40,106 IFB Ser. 3031, Class BS, 16.142s, 2035 226,562 271,719 IFB Ser. 3489, Class SD, IO, 7.567s, 2032 172,908 28,471 IFB Ser. 3184, Class SP, IO, 7.117s, 2033 232,850 29,200 IFB Ser. 3110, Class SP, IO, 7.067s, 2035 397,374 68,975 IFB Ser. 3156, Class PS, IO, 7.017s, 2036 248,566 41,654 IFB Ser. 3149, Class LS, IO, 6.967s, 2036 567,482 103,520 IFB Ser. 3119, Class PI, IO, 6.967s, 2036 190,371 34,516 IFB Ser. 2882, Class NS, IO, 6.967s, 2034 215,763 28,269 IFB Ser. 2882, Class LS, IO, 6.967s, 2034 49,204 6,921 IFB Ser. 3200, Class SB, IO, 6.917s, 2036 300,348 41,037 IFB Ser. 3149, Class SE, IO, 6.917s, 2036 192,165 33,074 IFB Ser. 3151, Class SI, IO, 6.917s, 2036 1,828,576 313,001 IFB Ser. 3157, Class SA, IO, 6.917s, 2036 510,422 87,291 IFB Ser. 2752, Class XS, IO, 6.917s, 2030 2,826,473 262,769 MORTGAGE-BACKED SECURITIES (33.2%)* cont. Principal amount Value Freddie Mac cont. IFB Ser. 3203, Class SH, IO, 6.907s, 2036 $138,608 $21,730 IFB Ser. 3208, Class PS, IO, 6.867s, 2036 4,561,466 819,460 IFB Ser. 2835, Class AI, IO, 6.867s, 2034 108,353 17,421 IFB Ser. 2594, Class SE, IO, 6.817s, 2030 212,161 18,881 IFB Ser. 2828, Class TI, IO, 6.817s, 2030 134,135 15,664 IFB Ser. 3410, Class SD, IO, 6.767s, 2038 1,140,603 155,578 IFB Ser. 3397, Class GS, IO, 6.767s, 2037 136,036 15,257 IFB Ser. 3249, Class SI, IO, 6.517s, 2036 77,156 10,806 IFB Ser. 3028, Class ES, IO, 6.517s, 2035 728,874 102,869 IFB Ser. 3042, Class SP, IO, 6.517s, 2035 165,483 22,076 IFB Ser. 3316, Class SA, IO, 6.497s, 2037 228,363 32,223 IFB Ser. 2981, Class AS, IO, 6.487s, 2035 175,090 20,490 IFB Ser. 3287, Class SE, IO, 6.467s, 2037 427,937 65,346 IFB Ser. 3122, Class DS, IO, 6.467s, 2036 187,969 26,276 IFB Ser. 3123, Class LI, IO, 6.467s, 2036 246,002 39,284 IFB Ser. 3107, Class DC, IO, 6.467s, 2035 2,451,859 372,290 IFB Ser. 3001, Class IH, IO, 6.467s, 2035 124,296 17,547 IFB Ser. 2935, Class SX, IO, 6.467s, 2035 1,894,484 206,102 IFB Ser. 2950, Class SM, IO, 6.467s, 2016 83,116 10,100 IFB Ser. 3256, Class S, IO, 6.457s, 2036 255,892 34,296 IFB Ser. 3031, Class BI, IO, 6.457s, 2035 161,551 16,593 IFB Ser. 3244, Class SB, IO, 6.427s, 2036 154,961 19,501 IFB Ser. 3249, Class SM, IO, 6.417s, 2036 246,736 34,321 IFB Ser. 3236, Class IS, IO, 6.417s, 2036 283,303 36,569 IFB Ser. 3240, Class SM, IO, 6.417s, 2036 246,037 31,780 IFB Ser. 3147, Class SD, IO, 6.417s, 2036 540,709 72,066 IFB Ser. 3067, Class SI, IO, 6.417s, 2035 750,610 115,643 IFB Ser. 3128, Class JI, IO, 6.397s, 2036 264,717 35,533 IFB Ser. 3240, Class S, IO, 6.387s, 2036 490,111 65,375 IFB Ser. 3065, Class DI, IO, 6.387s, 2035 120,767 17,478 IFB Ser. 3145, Class GI, IO, 6.367s, 2036 224,158 31,327 IFB Ser. 3114, Class GI, IO, 6.367s, 2036 169,185 25,063 IFB Ser. 3114, Class IP, IO, 6.367s, 2036 414,337 53,414 IFB Ser. 3510, Class IB, IO, 6.367s, 2036 281,907 45,533 IFB Ser. 3218, Class AS, IO, 6.347s, 2036 194,360 23,944 IFB Ser. 3221, Class SI, IO, 6.347s, 2036 215,268 26,760 IFB Ser. 3485, Class SI, IO, 6.317s, 2036 308,326 46,470 IFB Ser. 3153, Class QI, IO, 6.317s, 2036 836,712 133,979 IFB Ser. 3346, Class SC, IO, 6.317s, 2033 21,621,371 3,021,881 IFB Ser. 3346, Class SB, IO, 6.317s, 2033 9,821,526 1,372,856 IFB Ser. 3201, Class SG, IO, 6.267s, 2036 303,174 39,074 IFB Ser. 3203, Class SE, IO, 6.267s, 2036 253,664 31,914 IFB Ser. 3171, Class PS, IO, 6.252s, 2036 247,086 30,509 IFB Ser. 3171, Class ST, IO, 6.252s, 2036 435,583 53,707 IFB Ser. 3510, Class CI, IO, 6.247s, 2037 634,728 82,445 IFB Ser. 3152, Class SY, IO, 6.247s, 2036 255,832 36,807 IFB Ser. 3510, Class DI, IO, 6.247s, 2035 453,827 60,126 IFB Ser. 3181, Class PS, IO, 6.237s, 2036 163,922 23,695 IFB Ser. 3284, Class LI, IO, 6.207s, 2037 271,573 34,833 IFB Ser. 3281, Class AI, IO, 6.197s, 2037 324,023 41,723 IFB Ser. 3261, Class SA, IO, 6.197s, 2037 479,283 61,679 IFB Ser. 3012, Class UI, IO, 6.187s, 2035 272,722 45,935 IFB Ser. 3311, Class IA, IO, 6.177s, 2037 274,242 35,410 IFB Ser. 3311, Class IB, IO, 6.177s, 2037 274,242 35,410 IFB Ser. 3311, Class IC, IO, 6.177s, 2037 274,242 35,410 IFB Ser. 3311, Class ID, IO, 6.177s, 2037 274,242 35,410 IFB Ser. 3311, Class IE, IO, 6.177s, 2037 390,434 50,413 IFB Ser. 3510, Class AS, IO, 6.177s, 2037 361,634 49,904 IFB Ser. 3265, Class SC, IO, 6.177s, 2037 216,555 26,884 IFB Ser. 3240, Class GS, IO, 6.147s, 2036 312,517 38,874 IFB Ser. 3257, Class SI, IO, 6.087s, 2036 141,347 16,456 Putnam VT American Government Income Fund 7 MORTGAGE-BACKED SECURITIES (33.2%)* cont. Principal amount Value Freddie Mac cont. IFB Ser. 3225, Class EY, IO, 6.057s, 2036 $983,270 $115,854 IFB Ser. 3225, Class JY, IO, 6.057s, 2036 615,414 75,897 IFB Ser. 3502, Class DS, IO, 5.917s, 2039 185,967 23,658 IFB Ser. 3339, Class TI, IO, 5.907s, 2037 297,345 35,135 IFB Ser. 3284, Class CI, IO, 5.887s, 2037 480,754 57,170 IFB Ser. 3012, Class IG, IO, 5.847s, 2035 1,088,096 158,279 IFB Ser. 3309, Class SG, IO, 5.837s, 2037 346,641 37,056 IFB Ser. 2965, Class SA, IO, 5.817s, 2032 185,009 22,111 IFB Ser. 3510, Class BI, IO, 5.797s, 2037 469,052 57,579 IFB Ser. 3397, Class SQ, IO, 5.737s, 2037 89,435 9,747 IFB Ser. 248, IO, 5 1/2s, 2037 438,309 86,224 IFB Ser. 3607, Class SA, IO, 5s, 2036 1,332,000 175,520 FRB Ser. 3291, Class DF, 1.333s, 2037 409,498 406,539 Ser. 3327, Class IF, IO, zero %, 2037 94,608 4,691 Ser. 3439, Class AO, PO, zero %, 2037 56,849 44,144 Ser. 3300, PO, zero %, 2037 65,069 53,570 Ser. 3226, Class YO, PO, zero %, 2036 19,980 19,934 Ser. 3607, Class AO, PO, zero %, 2036 381,000 215,653 Ser. 3046, PO, zero %, 2035 53,729 39,143 Ser. 3008, PO, zero %, 2034 43,728 32,654 Ser. 2684, Class TO, PO, zero %, 2033 101,000 59,254 Ser. 2684, PO, zero %, 2033 107,000 83,971 Ser. 2587, Class CO, PO, zero %, 2032 56,237 51,441 Ser. 201, PO, zero %, 2029 74,026 60,987 FRB Ser. 3349, Class DO, zero %, 2037 59,315 52,414 FRB Ser. 3274, Class TX, zero %, 2037 108,714 99,270 FRB Ser. 3326, Class YF, zero %, 2037 30,162 33,885 FRB Ser. 3261, Class KF, zero %, 2037 86,476 84,909 FRB Ser. 3238, Class LK, zero %, 2036 165,592 156,640 FRB Ser. 3231, Class X, zero %, 2036 29,366 29,240 FRB Ser. 3129, Class TF, zero %, 2036 147,361 134,927 FRB Ser. 3047, Class BD, zero %, 2035 44,125 37,520 FRB Ser. 3326, Class WF, zero %, 2035 128,935 128,655 FRB Ser. 3030, Class CF, zero %, 2035 61,928 53,365 FRB Ser. 3251, Class TP, zero %, 2035 49,897 38,224 FRB Ser. 2963, Class TW, zero %, 2035 22,359 19,198 FRB Ser. 3069, Class KF, zero %, 2034 72,859 68,036 FRB Ser. 3006, Class TE, zero %, 2034 18,370 16,804 Government National Mortgage Association IFB Ser. 07-44, Class SP, 35.201s, 2036 296,541 405,905 IFB Ser. 05-58, Class SA, 22.823s, 2035 1,004,520 1,158,098 IFB Ser. 07-16, Class PS, 22.459s, 2037 261,011 317,172 IFB Ser. 07-19, Class AS, 22.391s, 2033 297,367 355,178 IFB Ser. 05-84, Class SB, 16.417s, 2035 573,817 660,511 IFB Ser. 03-14, Class SJ, 14.239s, 2032 1,812,000 2,080,243 IFB Ser. 08-47, Class S, IO, 7.468s, 2038 220,567 29,810 IFB Ser. 04-59, Class SC, IO, 6.968s, 2034 119,197 16,947 IFB Ser. 04-26, Class IS, IO, 6.968s, 2034 40,291 2,842 IFB Ser. 05-68, Class SN, IO, 6.968s, 2034 78,038 9,349 IFB Ser. 06-16, Class GS, IO, 6.757s, 2036 45,718 5,538 IFB Ser. 04-5, Class PS, IO, 6.717s, 2033 221,000 36,349 IFB Ser. 09-106, Class XN, IO, 6.667s, 2035 904,638 60,935 IFB Ser. 09-106, Class XI, IO, 6.567s, 2037 5,037,195 575,523 IFB Ser. 07-22, Class S, IO, 6.567s, 2037 176,984 20,144 IFB Ser. 07-35, Class PY, IO, 6.518s, 2037 6,462,940 854,711 IFB Ser. 05-3, Class SC, IO, 6.518s, 2035 1,000,795 138,313 IFB Ser. 09-106, Class XL, IO, 6.517s, 2037 203,512 22,536 IFB Ser. 09-87, Class SI, IO, 6.517s, 2035 1,617,670 224,934 IFB Ser. 04-104, Class IS, IO, 6.517s, 2034 66,396 7,972 IFB Ser. 07-53, Class SY, IO, 6.502s, 2037 179,962 18,582 IFB Ser. 07-58, Class PS, IO, 6.467s, 2037 244,512 22,497 IFB Ser. 07-37, Class SU, IO, 6.458s, 2037 94,923 12,551 MORTGAGE-BACKED SECURITIES (33.2%)* cont. Principal amount Value Government National Mortgage Association cont . IFB Ser. 07-40, Class SG, IO, 6.447s, 2037 $1,637,875 $162,961 IFB Ser. 07-40, Class SN, IO, 6.447s, 2037 1,403,955 139,687 IFB Ser. 07-37, Class YS, IO, 6.438s, 2037 77,885 9,497 IFB Ser. 07-59, Class PS, IO, 6.437s, 2037 136,447 11,605 IFB Ser. 07-59, Class SP, IO, 6.437s, 2037 232,393 20,037 IFB Ser. 07-68, Class PI, IO, 6.417s, 2037 67,748 6,526 IFB Ser. 07-16, Class KU, IO, 6.417s, 2037 1,548,785 189,570 IFB Ser. 06-38, Class SG, IO, 6.417s, 2033 2,387,435 193,084 IFB Ser. 09-106, Class LP, IO, 6.377s, 2036 292,897 31,204 IFB Ser. 09-106, Class CM, IO, 6.368s, 2034 13,390,958 1,661,818 IFB Ser. 08-6, Class TI, IO, 6.368s, 2032 135,335 13,468 IFB Ser. 09-87, Class SK, IO, 6.367s, 2032 228,719 23,834 IFB Ser. 07-17, Class AI, IO, 6.318s, 2037 638,673 86,591 IFB Ser. 08-2, Class SM, IO, 6.268s, 2038 165,725 16,213 IFB Ser. 07-9, Class AI, IO, 6.268s, 2037 225,690 22,786 IFB Ser. 06-26, Class S, IO, 6.267s, 2036 344,934 36,456 IFB Ser. 06-49, Class SA, IO, 6.227s, 2036 1,151,875 103,425 IFB Ser. 09-35, Class SP, IO, 6.168s, 2037 810,779 96,512 IFB Ser. 09-106, Class KS, IO, 6.167s, 2039 1,388,767 123,581 IFB Ser. 05-71, Class SA, IO, 6.128s, 2035 61,624 7,144 IFB Ser. 05-65, Class SI, IO, 6.117s, 2035 1,041,534 114,619 IFB Ser. 06-16, Class SX, IO, 6.057s, 2036 113,145 11,917 IFB Ser. 08-47, IO, 6.018s, 2037 1,299,643 151,947 IFB Ser. 07-17, Class IC, IO, 6.018s, 2037 135,110 15,776 IFB Ser. 07-17, Class IB, IO, 6.017s, 2037 119,554 15,111 IFB Ser. 09-106, Class SD, IO, 6.017s, 2036 928,836 96,782 IFB Ser. 09-76, Class XS, IO, 5.968s, 2039 1,793,783 201,768 IFB Ser. 07-25, Class KS, IO, 5.968s, 2037 82,218 8,371 IFB Ser. 07-21, Class S, IO, 5.968s, 2037 305,330 27,438 IFB Ser. 09-106, Class SU, IO, 5.967s, 2037 3,350,278 311,742 IFB Ser. 07-23, Class ST, IO, 5.967s, 2037 999,420 88,552 IFB Ser. 07-7, Class JI, IO, 5.967s, 2037 374,347 41,444 IFB Ser. 07-31, Class AI, IO, 5.948s, 2037 200,436 25,751 IFB Ser. 08-57, Class BI, IO, 5.937s, 2038 851,606 73,876 IFB Ser. 07-62, Class S, IO, 5.918s, 2037 68,402 6,668 IFB Ser. 07-43, Class SC, IO, 5.868s, 2037 176,095 16,727 IFB Ser. 09-106, Class SL, IO, 5.867s, 2036 490,306 53,342 IFB Ser. 09-87, Class TS, IO, 5.867s, 2035 2,351,480 265,960 IFB Ser. 04-83, Class CS, IO, 5.847s, 2034 156,608 17,388 IFB Ser. 09-106, Class ST, IO, 5.767s, 2038 541,005 54,599 IFB Ser. 04-41, Class SG, IO, 5.767s, 2034 140,540 7,901 IFB Ser. 09-87, Class WT, IO, 0.188s, 2035 2,009,140 7,660 Ser. 08-30, PO, zero %, 2038 323 323 Ser. 06-36, Class OD, PO, zero %, 2036 23,038 19,083 FRB Ser. 07-35, Class UF, zero %, 2037 26,235 25,581 IFB Ser. 09-106, Class WT, IO, zero %, 2037 1,078,077 4,058 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 63,451 57,741 Ser. 05-RP3, Class 1A3, 8s, 2035 216,786 197,004 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 165,893 148,889 FRB Ser. 05-RP2, Class 1AF, 0.581s, 2035 2,313,314 1,870,892 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.975s, 2035 587,692 73,462 Ser. 05-RP2, Class 1AS, IO, 5.692s, 2035 2,312,892 277,547 Ser. 06-RP2, Class 1AS1, IO, 5.626s, 2036 3,115,671 379,722 FRB Ser. 06-RP2, Class 1AF1, 0.631s, 2036 2,177,689 1,742,151 FRB Ser. 05-RP1, Class 1AF, 0.581s, 2035 361,296 289,037 MASTR Reperforming Loan Trust 144A FRB Ser. 05-2, Class 1A1F, 0.581s, 2035 48,463 38,528 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class A2, 7s, 2034 136,344 130,315 8 Putnam VT American Government Income Fund MORTGAGE-BACKED SECURITIES (33.2%)* cont. Principal amount Value Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.019s, 2037 $3,982,423 $477,895 Ser. 07-4, Class 1A4, IO, 1s, 2037 F 4,189,195 110,490 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.442s, 2037 761,723 82,361 Total mortgage-backed securities (cost $41,465,067) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (8.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to August 15, 2032 $67,978 $73,254 6s, April 15, 2028 88,859 95,022 U. S. Government Agency Mortgage Obligations (8.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 94,834 104,198 7 1/2s, October 1, 2014 15,159 16,280 7s, with due dates from November 1, 2026 to May 1, 2032 1,289,248 1,418,924 6s, with due dates from May 1, 2021 to August 1, 2021 181,664 194,919 5 1/2s, December 1, 2033 378,233 400,513 5 1/2s, October 1, 2018 242,507 258,800 5s, with due dates from May 1, 2018 to November 1, 2018 3,233,974 3,411,464 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from October 1, 2029 to November 1, 2030 124,769 137,265 7s, with due dates from December 1, 2028 to December 1, 2035 2,651,446 2,924,838 6 1/2s, September 1, 2036 305,608 328,314 6s, July 1, 2021 1,050,255 1,127,547 5 1/2s, with due dates from June 1, 2014 to January 1, 2021 1,990,794 2,123,801 5s, February 1, 2039 498,076 511,792 4 1/2s, April 1, 2039 285,813 285,634 Total U. S. government and agency mortgage obligations (cost $12,843,144) U.S. GOVERNMENT AGENCY OBLIGATIONS (7.8%)* Principal amount Value Fannie Mae 4 1/4s, August 15, 2010 $1,700,000 $1,741,522 Federal Farm Credit Bank 5 3/4s, January 18, 2011 10,000,000 10,557,708 Total U.S. government agency obligations (cost $11,559,905) U. S. TREASURY OBLIGATIONS (11.0%)* Principal amount Value U.S. Treasury Bonds 8s, November 15, 2021 $4,260,000 $5,803,585 6 1/4s, May 15, 2030 6,505,000 7,951,346 U.S. Treasury Notes 1 3/8s, September 15, 2012 3,643,000 3,626,350 Total U.S. treasury obligations (cost $15,928,579) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.4%)* strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 $10,145,000 $302,118 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.230 10,145,000 299,075 Total purchased options outstanding (cost $684,534) SHORT-TERM INVESTMENTS (46.7%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 20,791,658 $20,791,658 Interest in $300,000,000 joint triparty repurchase agreement dated December 31, 2009 with Bank of America Sec. LLC. due January 4, 2010  maturity value of $23,200,026 for an effective yield of 0.01% (collateralized by various mortgage backed securities with coupon rates from 5.0% to 5.5% and due dates from April 1, 2038 to December 1, 2039 valued at $306,000,000) $23,200,000 23,200,000 Fannie Mae Discount Notes, for an effective yield of 0.25%, October 1, 2010 ## 5,000,000 4,990,520 Fannie Mae Discount Notes, for an effective yield of 0.18%, June 23, 2010 3,000,000 2,997,390 Freddie Mac Discount Notes, for an effective yield of 0.14%, April 19, 2010 ## 10,000,000 9,995,800 Freddie Mac Discount Notes, for an effective yield of 0.12%, March 30, 2010 ## 3,100,000 3,099,092 Straight-A Funding, LLC, for an effective yield of 0.18%, March 12, 2010 5,000,000 4,998,250 U.S. Treasury Bills, for an effective yield of 0.33%, November 18, 2010 # 945,000 941,656 U.S. Treasury Cash Management Bills, for effective yields ranging from 0.24% to 0.25%, July 15, 2010 # ## 3,020,000 3,014,364 Total short-term investments (cost $74,030,881) Total investments (cost $156,512,110) Key to holdings abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only * Percentages indicated are based on net assets of $158,375,688. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at December 31, 2009. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at December 31, 2009. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. Putnam VT American Government Income Fund 9 At December 31, 2009, liquid assets totaling $68,249,085 have been segregated to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB are the current interest rates at December 31, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at December 31, 2009. FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/09 contracts Value date (depreciation) U.S. Treasury Bond 20 yr (Long) 450 $51,918,750 Mar-10 $(1,848,464) U.S. Treasury Note 2 yr (Short) 24 5,190,375 Mar-10 24,465 U.S. Treasury Note 5 yr (Long) 35 4,003,398 Mar-10 (64,237) U.S. Treasury Note 10 yr (Long) 22 2,539,969 Mar-10 (40,482) Total WRITTEN OPTIONS Expiration OUTSTANDING at 12/31/09 Contract date/ (premiums received $11,241,450) amount strike price Value Option on an interest rate swap with Bank of America, N. A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $4,542,000 Aug-11/4.475 $197,759 Option on an interest rate swap with Bank of America, N. A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,542,000 Aug-11/4.475 297,501 Option on an interest rate swap with Bank of America, N. A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,018,000 Aug-11/4.55 233,237 Option on an interest rate swap with Bank of America, N. A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,018,000 Aug-11/4.55 313,073 Option on an interest rate swap with Bank of America, N. A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 4,214,000 Aug-11/4.765 229,115 Option on an interest rate swap with Bank of America, N. A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 4,214,000 Aug-11/4.765 233,582 WRITTEN OPTIONS Expiration OUTSTANDING at 12/31/09 Contract date/ (premiums received $11,241,450) cont. amount strike price Value Option on an interest rate swap with Bank of America, N. A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $3,603,000 Aug-11/4.70 $189,698 Option on an interest rate swap with Bank of America, N. A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,603,000 Aug-11/4.70 202,092 Option on an interest rate swap with Citibank, N. A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 10,036,000 Aug-11/4.49 448,609 Option on an interest rate swap with Citibank, N. A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,062,000 Jul-11/4.52 374,025 Option on an interest rate swap with Citibank, N. A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 10,036,000 Aug-11/4.49 649,831 Option on an interest rate swap with Citibank, N. A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,031,000 Jul-11/4.5475 140,638 Option on an interest rate swap with Citibank, N. A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,031,000 Jul-11/4.5475 183,709 Option on an interest rate swap with Citibank, N. A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,062,000 Jul-11/4.52 274,609 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.525 294,112 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 9,696,000 Jul-11/4.745 520,481 10 Putnam VT American Government Income Fund WRITTEN OPTIONS Expiration OUTSTANDING at 12/31/09 Contract date/ (premiums received $11,241,450) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. $9,696,000 Jul-11/4.745 $530,662 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.46 277,564 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.525 397,534 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.46 414,191 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 10,145,000 Jun-10/5.235 68,479 WRITTEN OPTIONS Expiration OUTSTANDING at 12/31/09 Contract date/ (premiums received $11,241,450) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 09, 2022. $28,847,000 Jan-12/5.32 $2,300,607 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the obligation to pay a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 6,668,400 Oct-10/4.02 163,109 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the obligation to receive a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 6,668,400 Oct-10/4.02 366,962 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 10,145,000 Jun-10/5.23 67,093 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 9, 2022. 28,847,000 Jan-12/5.32 1,324,943 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/09 Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N. A. $3,500,000 $ 12/22/19 3.68125% 3 month USD-LIBOR-BBA $80,358 20,931,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (1,700,856) 6,734,000  9/16/38 4.66% 3 month USD-LIBOR-BBA (246,457) Citibank, N. A. 3,908,900  12/23/29 4.325% 3 month USD-LIBOR-BBA 72,397 6,278,000 (28,410) 11/24/29 4.06% 3 month USD-LIBOR-BBA 292,860 Credit Suisse International 9,103,000 21,467 12/18/39 4.37% 3 month USD-LIBOR-BBA 238,307 3,599,000 13,804 12/18/24 4.17% 3 month USD-LIBOR-BBA 84,571 19,826,000 42,002 12/18/14 2.74% 3 month USD-LIBOR-BBA 225,377 58,351,000 41,093 12/18/11 1.23% 3 month USD-LIBOR-BBA 188,357 3,913,500  12/23/29 4.3725% 3 month USD-LIBOR-BBA 47,277 4,564,000  12/30/14 2.97125% 3 month USD-LIBOR-BBA (1,728) 32,765,000  1/22/14 2.03719% 3 month USD-LIBOR-BBA 427,937 Deutsche Bank AG 1,524,100  11/24/29 4.07% 3 month USD-LIBOR-BBA 75,921 57,354,000 (23,830) 12/4/10 3 month USD-LIBOR-BBA 0.53% (50,260) 125,930,000 (76,469) 12/4/13 2.01% 3 month USD-LIBOR-BBA 2,224,377 28,343,000 42,441 12/4/19 3 month USD-LIBOR-BBA 3.38% (1,268,234) 11,700,000  12/21/14 3 month USD-LIBOR-BBA 2.59% (195,717) 14,000,000  2/9/14 2.525% 3 month USD-LIBOR-BBA (83,360) 90,000,000  3/16/16 3 month USD-LIBOR-BBA 2.85% (1,739,725) 5,642,000  10/5/21 3 month USD-LIBOR-BBA 3.52057% (292,340) Putnam VT American Government Income Fund 11 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/09 cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International $6,600,000 $  12/21/14 3 month USD-LIBOR-BBA 2.6025% $(106,488) 4,534,300  12/24/19 3.92% 3 month USD-LIBOR-BBA 13,435 13,498,800  12/24/11 1.2675% 3 month USD-LIBOR-BBA 32,516 7,253,000 (261,108) 11/12/19 3 month USD-LIBOR-BBA 5.355% 640,514 JPMorgan Chase Bank, N. A. 31,014,000  3/22/10 3 month USD-LIBOR-BBA 2.23% 327,726 12,011,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% 131,136 13,758,000  7/16/10 3 month USD-LIBOR-BBA 3.384% 430,521 5,035,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 166,341 15,791,400  12/11/13 3 month USD-LIBOR-BBA 2.1125% (238,375) 5,595,000 48,633 12/17/39 3 month USD-LIBOR-BBA 4.31% (140,027) 44,695,000 (261,938) 12/17/24 4.1% 3 month USD-LIBOR-BBA 966,332 17,174,000 99,870 12/17/19 3 month USD-LIBOR-BBA 3.67% (299,741) 3,900,000  12/17/24 4.18% 3 month USD-LIBOR-BBA 71,799 53,502,200  12/24/11 1.25059% 3 month USD-LIBOR-BBA 146,709 73,700,000  8/13/11 1.67589% 3 month USD-LIBOR-BBA (1,093,217) 9,148,600  12/24/19 3 month USD-LIBOR-BBA 3.90798% (36,461) 7,500,000  9/14/19 3 month USD-LIBOR-BBA 3.505% (188,170) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $ $52,508,616 $130,792 Purchased options outstanding  601,193  U.S. Government Agency Obligations  12,299,230  U.S. Government and agency mortgage obligations  13,412,565  U.S. Treasury Obligations  17,381,281  Short-term investments 20,791,658 53,237,072  Totals by level Level 1 Level 2 Level 3 Other financial instruments: Other financial instruments include futures, written options, swaps and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of December 31, 2009: Change in net Balance as of Accrued unrealized Net transfers in Balance as of December 31, discounts/ Realized appreciation/ Net purchases/ and/or out of December 31, Investments in securities: premiums gain/(loss) (depreciation) sales Level 3 Mortgage-backed securities $27,632 $ $436 $11,946 $(40,014) $130,792 $130,792 Totals: $ Change in net Balance as of Accrued unrealized Net transfers in Balance as of December 31, discounts/ Realized appreciation/ Net purchases/ and/or out of December 31, 2009 premiums gain/(loss) (depreciation) sales Level 3 2009 Other financial instruments: $ $ $ $  Includes $7,000 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations.   Includes amount payable under receivable purchase agreement. The accompanying notes are an integral part of these financial statements. 12 Putnam VT American Government Income Fund Statement of assets and liabilities 12/31/ 09 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $135,720,452) $149,570,749 Affiliated issuers (identified cost $20,791,658) (Note 6) 20,791,658 Cash 44,158 Interest and other receivables 1,031,149 Receivable for shares of the fund sold 132,628 Receivable for investments sold 13,396,478 Receivable for sales of delayed delivery securities (Note 1) 6,520 Unrealized appreciation on swap contracts (Note 1) 6,884,768 Premium paid on swap contracts (Note 1) 651,755 Total assets Liabilities Payable for variation margin (Note 1) 239,211 Payable for investments purchased 14,633,700 Payable for shares of the fund repurchased 133,131 Payable for compensation of Manager (Note 2) 179,391 Payable for investor servicing fees (Note 2) 3,961 Payable for custodian fees (Note 2) 15,560 Payable for Trustee compensation and expenses (Note 2) 55,519 Payable for administrative services (Note 2) 1,023 Payable for distribution fees (Note 2) 12,799 Payable for receivable purchase agreement (Note 2) 57,777 Interest payable (Note 2) 57,195 Written options outstanding, at value (premiums received $11,241,450) (Notes 1 and 3) 10,693,215 Premium received on swap contracts (Note 1) 309,310 Unrealized depreciation on swap contracts (Note 1) 7,681,156 Other accrued expenses 61,227 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $137,788,902 Undistributed net investment income (Note 1) 11,567,148 Accumulated net realized loss on investments (Note 1) (2,725,459) Net unrealized appreciation of investments 11,745,097 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net Assets $98,591,259 Number of shares outstanding 7,545,238 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $13.07 Computation of net asset value Class IB Net Assets $59,784,429 Number of shares outstanding 4,591,511 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $13.02 Statement of operations Year ended 12/31/09 Investment income Interest (including interest income of $37,438 from investments in affiliated issuers) (Note 6) $8,593,303 Total investment income Expenses Compensation of Manager (Note 2) 992,093 Investor servicing fees (Note 2) 45,735 Custodian fees (Note 2) 37,182 Trustee compensation and expenses (Note 2) 21,827 Administrative services (Note 2) 15,232 Distribution fees  Class IB (Note 2) 147,035 Interest expense (Note 2) 57,195 Other 119,891 Fees waived and reimbursed by Manager (Note 2) (308,210) Total expenses Expense reduction (Note 2) (683) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,721,312 Net realized gain on swap contracts (Note 1) 7,287,106 Net realized loss on futures contracts (Note 1) (137,466) Net realized gain on written options (Notes 1 and 3) 555,164 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, receivable purchase agreement and TBA sale commitments during the year 9,290,229 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 13 Statement of changes in net assets Putnam VT American Government Income Fund Year ended Year ended 12/31/09 12/31/08 Increase in net assets Operations: Net investment income $7,466,006 $7,125,155 Net realized gain (loss) on investments 12,426,116 (3,666,503) Net unrealized appreciation (depreciation) of investments 9,290,229 (3,763,469) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (4,131,789) (4,250,985) Class IB (2,437,098) (2,898,368) Increase in capital from settlement payments (Note 9)  8,740 Increase (decrease) from capital share transactions (Note 4) (11,534,110) 16,129,020 Total increase in net assets Net assets: Beginning of year 147,296,334 138,612,744 End of year (including undistributed net investment income of $11,567,148 and $4,111,720, respectively) The accompanying notes are an integral part of these financial statements. 14 Putnam VT American Government Income Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d,e Ratio of expenses to average net assets, excluding interest expense (%) b,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) f Putnam VT American Government Income Fund (Class IA) 12/31/09 .60 1.73 (.53)   .64 g .60 4.99 12/31/08 .54 (.46) (.54)   h,i .62 .62 4.68 12/31/07 .54 .40 j (.59)   8.63 j .62 .62 4.76 12/31/06 .45 (.07) (.50)   .62 .62 4.01 12/31/05 .41 (.22) (.41) (.03)  .64 .64 3.56 Putnam VT American Government Income Fund (Class IB) 12/31/09 .57 1.72 (.50)   .89 g .85 4.74 12/31/08 .52 (.47) (.51)   h,i .87 .87 4.49 12/31/07 .51 .40 j (.56)   8.36 j .87 .87 4.51 12/31/06 .42 (.07) (.47)   .87 .87 3.74 12/31/05 .38 (.22) (.38) (.03)  .89 .89 3.32 a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to Decemeber 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/09 0.20% 12/31/08 0.21 12/31/07 0.21 12/31/06 0.22 12/31/05 0.17 f Portfolio turnover excludes dollar roll transactions. g Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets as of December 31, 2009 (Note 2). h Amount represents less than $0.01 per share. i Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008 (Note 9). j Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the funds portfolio, which amounted to $0.01 per share (Note 2). The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 15 Putnam VT Capital Opportunities Fund Investment objective Long-term growth of capital Net asset value December 31, 2009 Class IA: $12.78 Class IB: $12.70 Performance summary Total return at net asset value (as of 12/31/09) Class IA shares* Class IB shares* 1 year 45.98% 45.62% 5 years 9.75 8.35 Annualized 1.88 1.62 Life 69.45 66.58 Annualized 8.23 7.96 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. * Class inception date: May 1, 2003. The Russell 2500 Index is an unmanaged index of 2,500 small and midsize companies in the Russell 3000 Index. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. To obtain the most recent month-end performance for the Putnam subaccounts, visit putnam.com. Report from your funds manager The funds fiscal year began amid a bleak economic environment and a lack of investor confidence following the collapse of Lehman Brothers. Against this backdrop, the federal government introduced a number of initiatives designed to restore liquidity to the financial system. As it became apparent that investors worst-case predictions for the markets would likely be averted, U.S. stock markets began to rally in early March and continued their upswing through the end of the year. Although small-company value stocks trailed the broader market as a whole, the segment still posted strong double-digit gains for the year. For the 12 months ended December 31, 2009, Putnam VT Capital Opportunities Funds class IA shares returned 45.98% at net asset value. While the funds sector allocation strategy had a positive impact on performance, solid stock selection provided the bulk of the funds returns. Stock selection was solid across a range of sectors and added value in ten of twelve sectors. That said, stock selection was strongest in the consumer cyclicals, financials, and capital goods sectors, with the relatively small conglomerates and transportation sectors representing the the portfolios only detractors. At the security level, positions in Oshkosh, Aeropostale, and Brocade Communications Systems were the top performers for the period. Special vehicle manufacturer Oshkosh saw its shares surge after the company announced a $1 billion contract from the U.S. military to provide armored fighting vehicles for use in Afghanistan. Aeropostale, the retail clothier, benefited from favorable investor sentiment as the firm continued to lead in fashion trends while it made meaningful improvement in margin results earlier in the year. Brocade Communications Systems, a leader in data center networking solutions, is increasing market share during an economically challenging time. The fund bought the stock early in the reporting period when it was inexpensive and had low investor expectations. The stock finished the year having more than tripled in price from its 2009 lows. On the negative side, regional bank Wilmington Trust was the leading detractor from results. Concerns surrounding the health of regional banks and poor security investments made by the firm led to the poor results. Satyam Computer Services was another detractor after its chairman resigned following the admission that he falsified earnings and assets statements. Satyam was widely held by mutual funds and institutional accounts alike and had a seemingly strong, independent board and a leading auditor. The failure of the companys system of checks and balances to prevent such widespread fraud shocked the markets, and legal investigations are ongoing. This stock is no longer held in the portfolio. Although the markets have not fully recovered from where they stood on the eve of the Lehman Brothers collapse, they have made a considerable recovery since bottoming in early March. The economy may be coming out of recession, but management believes growth is likely to be anemic for some time. As a result, management will remain dedicated to its broadly diversified approach, while focusing on company fundamentals and bottom-up stock selection in constructing theportfolio. Consider these risks before investing: The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Current and future portfolio holdings are subject to risk. 16 Putnam VT Capital Opportunities Fund Your funds manager Portfolio Manager Joseph Joseph joined Putnam in 1994 and has been in the investment industry since1987. Your funds manager may also manage other accounts managed by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. Portfolio composition will vary over time. Allocations are represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, if any, and the use of different classifications of securities for presentation purposes. Information is as of 12/31/09 and may not reflect trades entered into on that date. Understanding your VT funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During all or a portion of the period, the fund limited its expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2009, to December 31, 2009. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for Expenses and value for a $1,000 investment, a $1,000 investment, assuming a hypothetical assuming actual returns for 5% annualized return for the 6 months ended the 6 months ended 12/31/09 12/31/09 VT Capital Opportunities Fund Class IA Class IB Class IA Class IB Expenses paid per $1,000* $5.15 $6.61 $4.48 $5.75 Ending value (after expenses) $1,323.00 $1,321.50 $1,020.77 $1,019.51 Annualized expense ratio 0.88% 1.13% 0.88% 1.13% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT Capital Opportunities Fund 17 The funds portfolio 12/31/09 COMMON STOCKS (98.4%)* Shares Value Advertising and marketing services (0.6%) Clear Channel Outdoor Holdings, Inc. Class A  4,000 $41,560 inVentiv Health, Inc.  3,700 59,829 ValueClick, Inc.  5,900 59,708 Aerospace and defense (0.7%) Alliant Techsystems, Inc.  869 76,707 Teledyne Technologies, Inc.  2,725 104,531 Automotive (1.7%) BorgWarner, Inc. 2,200 73,084 Harley-Davidson, Inc. 4,900 123,480 Oshkosh Corp. 7,000 259,210 Banking (4.2%) Bancorp, Inc.  3,800 26,068 Brookline Bancorp, Inc. 2,352 23,308 City Holding Co. 825 26,672 City National Corp. 2,200 100,320 Commerce Bancshares, Inc. 677 26,213 Cullen/Frost Bankers, Inc. 700 35,000 First Citizens BancShares, Inc. Class A 452 74,133 IBERIABANK Corp. 1,400 75,334 International Bancshares Corp. 2,000 37,860 NBH Holdings Corp. 144A  6,250 126,563 PacWest Bancorp 2,413 48,622 Provident New York Bancorp 9,100 76,804 Seacoast Banking Corp. of Florida 17,685 28,827 Smithtown Bancorp, Inc. 2,223 13,227 SVB Financial Group  4,796 199,945 Union Bankshares Corp. 2,064 25,573 Webster Financial Corp. 4,587 54,448 Whitney Holding Corp. 6,278 57,193 Wilmington Trust Corp. 4,469 55,147 Biotechnology (0.3%) Cubist Pharmaceuticals, Inc.  S 3,461 65,655 Building materials (0.4%) AAON, Inc. 2,178 42,449 Apogee Enterprises, Inc. 3,638 50,932 Chemicals (3.9%) American Vanguard Corp. 1,600 13,280 Ashland, Inc. 1,700 67,354 CF Industries Holdings, Inc. 300 27,234 Compass Minerals International, Inc. 1,100 73,909 Cytec Industries, Inc. 1,800 65,556 Eastman Chemical Co. 1,589 95,721 FMC Corp. 1,716 95,684 Innophos Holdings, Inc. 3,400 78,166 International Flavors & Fragrances, Inc. 1,700 69,938 Lubrizol Corp. (The) 1,695 123,650 Methanex Corp. (Canada) 4,200 81,858 Olin Corp. 4,341 76,054 OM Group, Inc.  1,800 56,502 Valspar Corp. 4,200 113,988 COMMON STOCKS (98.4%)* cont. Shares Value Commercial and consumer services (2.2%) Alliance Data Systems Corp.  S 1,900 $122,721 Bowne & Co., Inc. 10,749 71,803 Brinks Home Security Holdings, Inc.  2,200 71,808 Chemed Corp. 2,133 102,320 Deluxe Corp. 3,183 47,077 Dun & Bradstreet Corp. (The) 1,200 101,244 Global Cash Access, Inc.  2,900 21,721 Pre-Paid Legal Services, Inc.  303 12,447 Sothebys Holdings, Inc. Class A 1,600 35,968 Communications equipment (1.5%) F5 Networks, Inc.  3,900 206,622 Netgear, Inc.  4,100 88,929 Syniverse Holdings, Inc.  5,300 92,644 Computers (4.1%) ANSYS, Inc.  4,200 182,532 Blackbaud, Inc. 4,800 113,424 Brocade Communications Systems, Inc.  15,800 120,554 Cogent, Inc.  2,100 21,819 Emulex Corp.  19,800 215,820 Jack Henry & Associates, Inc. 3,315 76,643 Logitech International SA (Switzerland)  S 8,100 138,510 Polycom, Inc.  2,800 69,916 Quest Software, Inc.  4,500 82,800 Silicon Graphics International Corp.  8,300 58,183 Conglomerates (0.9%) AMETEK, Inc. 3,993 152,692 Harsco Corp. 2,700 87,021 Construction (0.9%) Chicago Bridge & Iron Co., NV (Netherlands)  5,235 105,852 Tutor Perini Corp.  6,857 123,975 Consumer (0.8%) CSS Industries, Inc. 2,000 38,880 Helen of Troy, Ltd. (Bermuda)  6,539 159,944 Hooker Furniture Corp. 1,700 21,029 Consumer goods (1.3%) Bare Escentuals, Inc.  17,000 207,910 Blyth, Inc. 1,005 33,889 Church & Dwight Co., Inc. 1,577 95,330 Consumer services (1.2%) Brinks Co. (The) 2,200 53,548 TrueBlue, Inc.  17,354 257,013 Electric utilities (2.9%) Alliant Energy Corp. 2,300 69,598 Black Hills Corp. 3,100 82,553 El Paso Electric Co.  5,400 109,512 Integrys Energy Group, Inc. 1,400 58,786 NSTAR 2,400 88,320 Pepco Holdings, Inc. 5,200 87,620 Pinnacle West Capital Corp. 2,700 98,766 PNM Resources, Inc. 6,300 79,695 Westar Energy, Inc. 4,400 95,568 18 Putnam VT Capital Opportunities Fund COMMON STOCKS (98.4%)* cont. Shares Value Electrical equipment (0.6%) Hubbell, Inc. Class B 3,511 $166,070 Electronics (2.8%) International Rectifier Corp.  5,800 128,296 Intersil Corp. Class A 7,500 115,050 Omnivision Technologies, Inc.  7,200 104,616 QLogic Corp.  7,100 133,977 Semtech Corp.  5,205 88,537 Synopsys, Inc.  5,357 119,354 Zoran Corp.  4,700 51,935 Energy (oil field) (2.3%) Basic Energy Services, Inc.  5,200 46,280 Cal Dive International, Inc.  3,900 29,484 CARBO Ceramics, Inc. 900 61,353 Complete Production Services, Inc.  6,800 88,400 Core Laboratories NV (Netherlands) 400 47,248 Hercules Offshore, Inc.  12,400 59,272 ION Geophysical Corp.  5,700 33,744 Key Energy Services, Inc.  11,600 101,964 Rowan Cos., Inc.  1,400 31,696 Superior Energy Services  2,300 55,867 Tidewater, Inc. 1,100 52,745 Energy (other) (0.5%) Headwaters, Inc.  18,715 122,022 Financial (0.4%) Broadridge Financial Solutions, Inc. 3,100 69,936 MGIC Investment Corp.  5,834 33,721 Forest products and packaging (1.0%) Packaging Corp. of America 3,012 69,306 Sealed Air Corp. 4,900 107,114 Sonoco Products Co. 2,600 76,050 Health-care services (5.7%) Amedisys, Inc.  S 1,500 72,840 AMERIGROUP Corp.  5,462 147,256 Centene Corp.  2,800 59,276 Cross Country Healthcare, Inc.  5,300 52,523 Gentiva Health Services, Inc.  3,900 105,339 Health Net, Inc.  4,100 95,489 IMS Health, Inc. 6,210 130,783 LifePoint Hospitals, Inc.  2,300 74,773 Lincare Holdings, Inc.  9,136 339,128 Medcath Corp.  4,004 31,672 Molina Healthcare, Inc.  4,000 91,480 Omnicare, Inc. 3,500 84,630 Parexel International Corp.  6,000 84,600 RehabCare Group, Inc.  2,400 73,032 Res-Care, Inc.  5,600 62,720 Homebuilding (0.3%) NVR, Inc.  125 88,839 Household furniture and appliances (0.9%) American Woodmark Corp. 1,285 25,289 Whirlpool Corp. 2,500 201,650 COMMON STOCKS (98.4%)* cont. Shares Value Insurance (5.0%) American Financial Group, Inc. 2,405 $60,005 American Physicians Capital, Inc. 788 23,892 Amerisafe, Inc.  1,482 26,632 Aspen Insurance Holdings, Ltd. (Bermuda) 2,271 57,797 CNA Surety Corp.  3,901 58,086 Delphi Financial Group Class A 3,577 80,017 Endurance Specialty Holdings, Ltd. (Bermuda) 2,427 90,357 Hanover Insurance Group, Inc. (The) 2,027 90,060 Harleysville Group, Inc. 1,017 32,330 HCC Insurance Holdings, Inc. 2,853 79,798 RenaissanceRe Holdings, Ltd. 1,400 74,410 Safety Insurance Group, Inc. 2,721 98,582 SeaBright Insurance Holdings, Inc.  3,789 43,536 Selective Insurance Group 5,914 97,285 Stancorp Financial Group 2,791 111,696 Universal American Financial Corp.  7,500 87,750 Validus Holdings, Ltd. (Bermuda) 2,169 58,433 W.R. Berkley Corp. 3,275 80,696 Zenith National Insurance Corp. 2,596 77,257 Investment banking/Brokerage (5.0%) Affiliated Managers Group  1,028 69,236 Bond Street Holdings, LLC Class A F  3,695 73,900 Eaton Vance Corp. 2,654 80,708 FBR Capital Markets Corp.  4,400 27,192 Federated Investors, Inc. 7,700 211,750 Jefferies Group, Inc.  2,800 66,444 Legg Mason, Inc. 2,600 78,416 optionsXpress Holdings, Inc. 7,100 109,695 SEI Investments Co. 8,400 147,168 TradeStation Group, Inc.  35,000 276,150 Waddell & Reed Financial, Inc. Class A 5,589 170,688 Leisure (0.4%) Polaris Industries, Inc. 2,200 95,986 Machinery (2.2%) AGCO Corp.  1,730 55,948 Applied Industrial Technologies, Inc. 6,918 152,680 Gardner Denver, Inc. 1,767 75,186 Kennametal, Inc. 4,600 119,232 Manitowoc Co., Inc. (The) 14,165 141,225 Regal-Beloit Corp. 645 33,501 Manufacturing (2.4%) Actuant Corp. Class A 24,200 448,426 EnPro Industries, Inc.  3,350 88,474 LSB Industries, Inc.  2,000 28,200 Roper Industries, Inc. 1,476 77,298 Medical technology (1.5%) Conmed Corp.  5,500 125,400 Hill-Rom Holdings, Inc. 4,500 107,955 Invacare Corp. 2,600 64,844 Kinetic Concepts, Inc.  1,400 52,710 SurModics, Inc.  2,300 52,118 Putnam VT Capital Opportunities Fund 19 COMMON STOCKS (98.4%)* cont. Shares Value Metals (1.8%) Carpenter Technology Corp. 1,700 $45,815 Century Aluminum Co.  7,420 120,130 Cliffs Natural Resources, Inc. 1,200 55,308 Reliance Steel & Aluminum Co. 2,509 108,439 Schnitzer Steel Industries, Inc. Class A 1,100 52,470 United States Steel Corp. 1,600 88,192 Natural gas utilities (0.7%) NiSource, Inc. 5,600 86,128 Southwest Gas Corp. 3,000 85,590 Office equipment and supplies (0.4%) Ennis Inc. 4,356 73,137 Steelcase, Inc. 5,763 36,653 Oil and gas (4.0%) Berry Petroleum Co. Class A 2,461 71,738 Cabot Oil & Gas Corp. Class A 3,000 130,770 Clayton Williams Energy, Inc.  1,400 49,056 Comstock Resources, Inc.  2,300 93,311 Oil States International, Inc.  2,000 78,580 Patterson-UTI Energy, Inc. 4,700 72,145 Penn Virginia Corp. 2,800 59,612 Petroleum Development Corp.  3,074 55,978 St. Mary Land & Exploration Co. 1,500 51,360 Swift Energy Co.  S 3,400 81,464 Unit Corp.  2,200 93,500 Vaalco Energy, Inc.  4,100 18,655 W&T Offshore, Inc. 4,900 57,330 Whiting Petroleum Corp.  1,843 131,682 Pharmaceuticals (4.6%) Biovail Corp. (Canada) 12,800 178,688 Endo Pharmaceuticals Holdings, Inc.  4,349 89,198 King Pharmaceuticals, Inc.  27,943 342,861 Medicis Pharmaceutical Corp. Class A 7,927 214,425 Par Pharmaceutical Cos., Inc.  4,200 113,652 Watson Pharmaceuticals, Inc.  6,624 262,377 Power producers (0.3%) Mirant Corp.  4,700 71,769 Publishing (0.4%) Gannett Co., Inc. 6,900 102,465 Railroads (0.4%) GATX Corp. 3,915 112,556 Real estate (5.4%) DiamondRock Hospitality Co.  R 9,144 77,450 Entertainment Properties Trust R 894 31,531 Hospitality Properties Trust R 8,370 198,453 Kimco Realty Corp. R 3,100 41,943 LaSalle Hotel Properties R 7,100 150,733 LTC Properties, Inc. R 3,216 86,028 Macerich Co. (The) R 1,701 61,151 National Health Investors, Inc. R 6,214 229,856 National Retail Properties, Inc. R 8,899 188,837 Nationwide Health Properties, Inc. R 2,377 83,623 COMMON STOCKS (98.4%)* cont. Shares Value Real estate cont. Omega Healthcare Investors, Inc. R 6,963 $135,430 Taubman Centers, Inc. R 3,900 140,049 Restaurants (0.5%) Red Robin Gourmet Burgers, Inc.  5,300 94,870 Sonic Corp.  4,300 43,301 Retail (6.5%) Abercrombie & Fitch Co. Class A 3,500 121,975 Aeropostale, Inc.  S 2,600 88,530 AnnTaylor Stores Corp.  14,125 192,665 Books-A-Million, Inc. 8,218 55,225 Brown Shoe Co., Inc. 3,097 30,567 Buckle, Inc. (The) S 1,887 55,251 Cabelas, Inc.  S 9,200 131,192 Cato Corp. (The) Class A 1,598 32,056 Dollar Tree, Inc.  2,090 100,947 Jos. A. Bank Clothiers, Inc.  1,385 58,433 Kenneth Cole Productions, Inc. Class A  5,100 49,215 Nash Finch Co. 2,873 106,560 NBTY, Inc.  319 13,889 Regis Corp. 1,600 24,912 Saks, Inc.  24,578 161,232 Systemax, Inc. S 7,717 121,234 Timberland Co. (The) Class A  9,400 168,542 Toro Co. (The) 3,109 129,987 Wolverine World Wide, Inc. 2,103 57,244 Schools (0.4%) Career Education Corp.  5,077 118,345 Semiconductor (1.6%) Hittite Microwave Corp.  1,300 52,975 KLA-Tencor Corp. 2,000 72,320 Lam Research Corp.  1,900 74,499 MKS Instruments, Inc.  4,000 69,640 Novellus Systems, Inc.  3,280 76,555 Verigy, Ltd. (Singapore)  6,700 86,229 Shipping (0.9%) Arkansas Best Corp. 4,534 133,436 Overseas Shipholding Group 900 39,555 Ship Finance International, Ltd. (Bermuda) 4,824 65,751 Software (3.6%) Akamai Technologies, Inc.  S 7,300 184,909 Autodesk, Inc.  4,100 104,181 Citrix Systems, Inc.  3,236 134,650 MicroStrategy, Inc.  1,300 122,226 Omnicell, Inc.  3,100 36,239 Red Hat, Inc.  3,200 98,880 Shanda Interactive Entertainment, Ltd. ADR (China)  1,100 57,871 THQ, Inc.  4,000 20,160 TIBCO Software, Inc.  9,700 93,411 Websense, Inc.  5,000 87,300 20 Putnam VT Capital Opportunities Fund COMMON STOCKS (98.4%)* cont. Shares Value Staffing (0.6%) Administaff, Inc. 1,903 $44,892 CDI Corp. 346 4,481 Heidrick & Struggles International, Inc. 3,700 115,588 Technology services (2.6%) Acxiom Corp.  5,475 73,475 FactSet Research Systems, Inc. 2,035 134,045 Fair Isaac Corp. 4,100 87,371 Global Payments, Inc. 1,900 102,334 IHS, Inc. Class A  1,900 104,139 Perfect World Co., Ltd. ADR (China)  2,800 110,432 Sohu.com, Inc. (China)  1,300 74,464 Telecommunications (1.0%) ADTRAN, Inc. 3,127 70,514 CenturyTel, Inc. 1,100 39,831 NeuStar, Inc. Class A  6,400 147,456 Textiles (0.9%) Maidenform Brands, Inc.  3,324 55,478 Mohawk Industries, Inc.  3,300 157,080 Perry Ellis International, Inc.  2,136 32,168 Tobacco (0.3%) Universal Corp. 1,619 73,843 Toys (0.8%) Hasbro, Inc. 5,800 185,948 Jakks Pacific, Inc.  1,708 20,701 Transportation services (0.2%) HUB Group, Inc. Class A  1,821 48,857 Pacer International, Inc. 4,461 14,097 Trucks and parts (1.9%) Autoliv, Inc. (Sweden) 4,686 203,185 Superior Industries International, Inc. 3,900 59,670 WABCO Holdings, Inc. 8,800 226,947 Total common stocks (cost $23,723,723) SHORT-TERM INVESTMENTS (5.1%)* Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from zero% to 0.27% and due dates ranging from January 4, 2010 to February 19, 2010 d $878,810 $878,700 Putnam Money Market Liquidity Fund e 468,680 468,680 Total short-term investments (cost $1,347,380) Total investments (cost $25,071,103) Key to holdings abbreviations ADR American Depository Receipts * Percentages indicated are based on net assets of $26,334,721.  Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at December 31, 2009. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Putnam VT Capital Opportunities Fund 21 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,991,545 $ $ Capital goods 2,167,070   Communication services 257,801   Conglomerates 239,713   Consumer cyclicals 4,075,914   Consumer staples 1,249,570   Energy 1,775,256   Financial 5,079,501 126,563 73,900 Health care 3,175,424   Technology 4,268,466   Transportation 414,252   Utilities and power 1,013,905   Total common stocks Short-term investments  Totals by level The following is a reconciliation of Level 3 assets as of December 31, 2009: Change in net Balance as of Accrued unrealized Net transfers in Balance as of December 31, discounts/ Realized appreciation/ Net purchases/ and/or out of December 31, Investments in securities: premiums gain/(loss) (depreciation) sales Level 3 Common stocks: Financial $ $ $ $ $73,900 $ $73,900 Total common stocks      Totals: $ $ $ $ $ The accompanying notes are an integral part of these financial statements. 22 Putnam VT Capital Opportunities Fund Statement of assets and liabilities 12/31/09 Assets Investment in securities, at value, including $844,745 of securities on loan (Note 1): Unaffiliated issuers (identified cost $24,602,423) $26,787,580 Affiliated issuers (identified cost $468,680) (Note 6) 468,680 Dividends, interest and other receivables 35,702 Receivable for shares of the fund sold 5,680 Receivable for investments sold 12,883 Total assets Liabilities Payable to custodian (Note 2) 13 Payable for shares of the fund repurchased 14,154 Payable for compensation of Manager (Note 2) 12,993 Payable for investor servicing fees (Note 2) 637 Payable for custodian fees (Note 2) 4,453 Payable for Trustee compensation and expenses (Note 2) 31,770 Payable for administrative services (Note 2) 158 Payable for distribution fees (Note 2) 2,968 Payable for auditing fees 27,871 Collateral on securities loaned, at value (Note 1) 878,700 Other accrued expenses 2,087 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $30,513,543 Undistributed net investment income (Note 1) 87,321 Accumulated net realized loss on investments (Note 1) (6,451,300) Net unrealized appreciation of investments 2,185,157 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net Assets $11,882,849 Number of shares outstanding 930,012 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $12.78 Computation of net asset value Class IB Net Assets $14,451,872 Number of shares outstanding 1,137,690 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $12.70 Statement of operations Year ended 12/31/09 Investment income Dividends (net of foreign tax of $1,653) $317,442 Interest (including interest income of $756 from investments in affiliated issuers) (Note 6) 2,038 Securities lending 5,762 Total investment income Expenses Compensation of Manager (Note 2) 140,503 Investor servicing fees (Note 2) 6,398 Custodian fees (Note 2) 12,858 Trustee compensation and expenses (Note 2) 14,009 Administrative services (Note 2) 10,378 Distribution fees  Class IB (Note 2) 29,642 Auditing 28,457 Legal 18,935 Other 14,380 Fees waived and reimbursed by Manager (Note 2) (44,896) Total expenses Expense reduction (Note 2) (6) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (239,455) Net increase from payments by affiliates (Note 2) 1,654 Net unrealized appreciation of investments during the year 8,582,313 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Capital Opportunities Fund 23 Statement of changes in net assets Putnam VT Capital Opportunities Fund Year ended Year ended 12/31/09 12/31/08 Increase (decrease) in net assets: Operations: Net investment income $94,584 $179,924 Net realized loss on investments (237,801) (6,207,280) Net unrealized appreciation (depreciation) of investments 8,582,313 (5,888,900) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (87,087) (122,643) Class IB (71,730) (83,125) Net realized short-term gain on investments Class IA  (108,279) Class IB  (122,050) From net realized long-term gain on investments Class IA  (653,680) Class IB  (736,818) Increase in capital from settlement payments (Note 9)  847 Decrease from capital share transactions (Note 4) (1,764,324) (3,968,112) Total increase (decrease) in net assets Net assets: Beginning of year 19,818,766 37,528,882 End of year (including undistributed net investment income of $87,321 and $154,235, respectively) The accompanying notes are an integral part of these financial statements. 24 Putnam VT Capital Opportunities Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) c,d Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,c,e Ratio of net investment income (loss) to average net assets (%) b Portfolio turnover (%) Putnam VT Capital Opportunities Fund (Class IA) 12/31/09 .06 3.95 (.09)   45.98 .93 .57 47.37 12/31/08 .09 (4.93) (.11) (.69)  f,h (35.02) .98 .74 97.42 12/31/07 .09 (1.52) (.03) (1.19)  (9.29) .91 .57 82.20 12/31/06 .03 2.38 (.04) (1.09)  15.52 .96 .21 104.74 12/31/05 .05 g 1.44  (.06)  10.41 .92 .37 g 133.38 Putnam VT Capital Opportunities Fund (Class IB) 12/31/09 .03 3.94 (.06)   45.62 1.18 .33 47.37 12/31/08 .06 (4.89) (.07) (.69)  f,h (35.18) 1.23 .50 97.42 12/31/07 .05 (1.52)  (1.19)  (9.55) 1.16 .32 82.20 12/31/06 (.01) 2.37 (.02) (1.09)  15.21 1.21 (.04) 104.74 12/31/05 .02 g 1.43  (.06)  10.16 1.17 .11 g 133.38 a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/09 0.21% 12/31/08 0.17 12/31/07 0.07 12/31/06 0.11 12/31/05 0.24 c The charges and expenses at the insurance company separate account level are not reflected. d Total return assumes dividend reinvestment. e Includes amounts paid through expense offset arrangements (Note 2). f Amount represents less than $0.01 per share. g Reflects a non-recurring accrual related to Putnam Managements settlement with the Securities and Exchange Commission (the SEC) regarding brokerageallocation practices, which amounted to less than $0.01 per share and 0.01% of average net assets for class IA and class IB shares for the year ended December 31, 2005. h Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008 (Note 9). The accompanying notes are an integral part of these financial statements. Putnam VT Capital Opportunities Fund 25 Putnam VT Diversified Income Fund Investment objective As high a level of current income as Putnam Management believes is consistent with preservation of capital Net asset value December 31, 2009 Class IA: $8.11 Class IB: $8.10 Performance summary Total return at net asset value (as of 12/31/09) Class IA shares* Class IB shares 1 year 54.83% 55.35% 5 years 22.56 22.59 Annualized 4.15 4.16 10 years 78.42 76.06 Annualized 5.96 5.82 Life 143.94 138.54 Annualized 5.63 5.48 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. * Class inception date: September 15, 1993.  Class inception date: April 6, 1998. The Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. To obtain the most recent month-end performance for the Putnam subaccounts, visit putnam.com. Report from your funds managers The funds fiscal year was notable for the remarkable recovery that occurred in the credit markets following the financial crisis of late 2008 and early 2009. Unprecedented government intervention in the credit markets, a series of interest-rate reductions by the Federal Reserve Board (the Fed) and several non-U.S. central banks, and an improving economy all helped stabilize credit markets and spurred an impressive rebound during the period. Throughout the period, the U.S. government, notably the Fed and the Treasury, maintained policies intended to foster market stability and investor confidence. As the fixed-income markets stabilized during the first quarter of 2009, investors regained their appetite for risk. Liquidity improved, and a rally across most credit market sectors continued through the fourth quarter, though pausing briefly in November. For the 12 months ended December 31, 2009, Putnam VT Diversified Income Funds class IA shares returned 54.83% at net asset value. The fund benefited from tactical term structure positioning and a steepening yield curve bias in the United States. Management believed, correctly, that short-term rates would remain anchored by the historically low federal funds target rate, while long-term rates would rise due to increased supply and inflation concerns. Overweighting the short end of the curve and underweighting the long end bolstered the funds relative returns. The fund also benefited from duration calls and country positioning in internationalmarkets. Among sectors, investments in non-agency mortgage debt and agency-backed collateralized mortgage obligations (CMOs) were significant contributors to fund performance. Prices for super senior AAA-rated commercial mortgage-backed securities (CMBS) rallied from the record lows of 2008, as did the market for non-agency residential mortgage-backed securities (RMBS). Exposure to agency-backed interest-only (IO) CMOs made positive contributions to fund performance. Valuations on these securities were depressed in late 2008 and early 2009, due to a largely illiquid market and pricing models that were predicting faster-than-realized prepayment rates on prime mortgages. When prepayments slowed due to widespread home price depreciation, fundamental valuations improved and prices rallied as investors recognized the opportunity. An overweight allocation to high-yield corporate debt and security selection in emerging-markets debt  notably Russian quasi-government bonds  also made significant positive contributions. Managements underweighting of investment-grade corporate bonds detracted from results. Looking ahead, the economic outlook has improved as both concurrent and lagging indicators have turned positive. However, management believes the economy and the markets are not yet at the threshold of a robust and sustained economic recovery. The economy faces significant headwinds, especially from the ongoing reduction of private sector debt, a constrained banking system, and a risk of deflation in the coming year. Although the Fed will likely keep short-term interest rates low to stimulate the economy, policymakers have indicated they are poised to raise interest rates as soon as necessary. Therefore, management is maintaining a relatively neutral interest-rate positioning while remaining ready to make tactical adjustments as opportunities arise. While management believes the fund is well positioned for strong performance going forward, it does not expect the fund will continue to deliver the level of returns achieved in 2009. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. 26 Putnam VT Diversified Income Fund Your funds managers Portfolio Manager D. William Kohli is Team Leader of Portfolio Construction at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Bill, your funds portfolio managers are Michael Atkin, Rob Bloemker, Kevin Murphy, and Paul Scanlon. Your funds managers may also manage other accounts managed by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. Credit quality Aaa 45.8% Aa 0.4% A 2.9% Baa 6.9% Ba 8.4% B 16.3% Caa 17.0% Other 2.3% Portfolio composition and credit quality will vary over time. Allocations are represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, if any, and the use of different classifications of securities for presentation purposes. Credit qualities are shown as a percentage of portfolio market value as of 12/31/09. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. Information is as of 12/31/09 and may not reflect trades entered into on that date. Understanding your VT funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During all or a portion of the period, the fund limited its expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2009, to December 31, 2009. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for Expenses and value for a $1,000 investment, a $1,000 investment, assuming a hypothetical assuming actual returns for 5% annualized return for the 6 months ended the 6 months ended 12/31/09 12/31/09 VT Diversified Income Fund Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.31 $5.73 $3.87 $5.14 Ending value (after expenses) $1,247.70 $1,250.00 $1,021.37 $1,020.11 Annualized expense ratio 0.76% 1.01% 0.76% 1.01% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.02% of average net assets for the six months ended 12/31/09. Putnam VT Diversified Income Fund 27 The funds portfolio 12/31/09 MORTGAGE-BACKED SECURITIES (51.1%)* Principal amount Value Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 $3,804,000 $2,733,174 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 439,000 442,039 FRB Ser. 07-3, Class A3, 5.627s, 2049 148,000 142,976 Ser. 05-6, Class A2, 5.165s, 2047 980,000 986,184 Ser. 07-5, Class XW, IO, 0.434s, 2051 44,021,949 898,048 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 125,000 95,000 Ser. 01-1, Class K, 6 1/8s, 2036 282,000 157,338 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.851s, 2036 2,471,983 1,396,671 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.233s, 2022 476,000 215,608 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 802,710 64,217 Ser. 07-1, Class S, IO, 2.473s, 2037 2,810,577 183,531 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 1,829,140 1,216,378 FRB Ser. 05-10, Class 25A1, 5.845s, 2036 1,677,102 947,563 FRB Ser. 05-7, Class 23A1, 5.602s, 2035 1,634,037 1,016,820 FRB Ser. 07-1, Class 21A1, 5.56s, 2047 1,952,301 1,308,041 Bear Stearns Alternate Trust II FRB Ser. 07-1, Class 1A1, 5.985s, 2047 8,826,334 5,044,801 Bear Stearns Asset Backed Securities Trust FRB Ser. 07-AC4, Class A1, 0.531s, 2037 2,622,121 1,311,061 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.182s, 2032 189,000 143,372 Ser. 07-PW17, Class A3, 5.736s, 2050 1,832,000 1,772,753 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.095s, 2050 52,357,674 376,850 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.185s, 2036 1,151,124 645,085 FRB Ser. 05-10, Class 1A4A, 5.678s, 2035 1,880,652 1,184,811 FRB Ser. 06-AR7, Class 2A2A, 5.581s, 2036 3,043,451 1,856,505 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.077s, 2044 30,557,769 203,352 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 2,822,474 1,860,187 Ser. 06-J8, Class A4, 6s, 2037 1,900,550 1,083,314 Ser. 05-80CB, Class 2A1, 6s, 2036 2,607,814 1,893,925 FRB Ser. 07-HY4, Class 3A1, 5.787s, 2047 2,400,859 1,323,354 Ser. 07-2CB, Class 1A9, 5 3/4s, 2037 9,891,206 7,434,230 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,472,532 1,264,019 Ser. 07-8CB, Class A1, 5 1/2s, 2037 1,435,815 1,044,556 FRB Ser. 06-23CBC, Class 2A5, 0.631s, 2036 4,333,743 2,166,871 FRB Ser. 06-18CB, Class A7, 0.581s, 2036 2,956,781 1,803,636 FRB Ser. 06-24CB, Class A13, 0.581s, 2036 677,787 435,902 FRB Ser. 06-OC10, Class 2A2A, 0.411s, 2036 2,699,000 1,326,174 FRB Ser. 06-OC11, Class 2A2A, 0.401s, 2037 1,526,000 778,737 FRB Ser. 07-HY7C, Class A1, 0.371s, 2037 2,684,926 1,342,463 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.626s, 2035 2,902,090 2,002,442 FRB Ser. 05-HYB4, Class 2A1, 4.856s, 2035 6,134,238 4,539,336 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.658s, 2035 1,375,471 156,460 Ser. 06-R1, Class AS, IO, 5.636s, 2036 3,516,266 386,789 MORTGAGE-BACKED SECURITIES (51.1%)* cont. Principal amount Value Countrywide Home Loans 144A cont . Ser. 05-R3, Class AS, IO, 5.569s, 2035 $13,946,430 $1,551,540 FRB Ser. 06-R2, Class AS, IO, 5.484s, 2036 1,805,345 182,791 IFB Ser. 05-R2, Class 1AS, IO, 5.312s, 2035 11,653,638 1,238,199 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A3, 6.216s, 2041 1,458,000 1,251,990 Ser. 07-1, Class 1A1A, 5.942s, 2037 520,048 327,630 Ser. 07-3, Class 1A1A, 5.837s, 2037 671,269 429,612 FRB Ser. 06-C3, Class A3, 5.826s, 2038 5,218,000 4,476,882 FRB Ser. 07-C4, Class A2, 5.809s, 2039 711,000 717,302 Ser. 07-C5, Class A3, 5.694s, 2040 9,180,000 8,704,997 Ser. 06-C4, Class A3, 5.467s, 2039 1,974,000 1,626,023 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class C, 0.831s, 2017 179,000 94,870 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 1,198,000 914,828 Ser. 98-C1, Class F, 6s, 2040 758,000 742,840 Ser. 02-CP5, Class M, 5 1/4s, 2035 275,000 23,833 FRB Ser. 05-TFLA, Class L, 2.083s, 2020 534,000 373,800 CWCapital Cobalt Ser. 06-C1, Class A2, 5.174s, 2048 967,835 977,278 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR3, Class A1, 0.421s, 2036 2,039,230 933,824 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.636s, 2031 2,142,378 49,589 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 226,150 113,075 European Loan Conduit 144A FRB Ser. 22A, Class D, 1.444s, 2014 (United Kingdom) GBP 371,000 119,959 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.444s, 2014 (United Kingdom) GBP 198,415 16,039 Fannie Mae IFB Ser. 06-62, Class PS, 38.513s, 2036 $324,182 533,770 IFB Ser. 05-25, Class PS, 27.143s, 2035 483,574 675,811 IFB Ser. 06-8, Class HP, 23.719s, 2036 483,241 655,598 IFB Ser. 05-99, Class SA, 23.719s, 2035 323,949 430,087 IFB Ser. 05-74, Class DM, 23.535s, 2035 282,670 367,545 IFB Ser. 05-95, Class OP, 19.641s, 2035 221,567 280,884 IFB Ser. 05-83, Class QP, 16.793s, 2034 117,937 142,698 IFB Ser. 03-44, Class SI, IO, 7.769s, 2033 1,075,589 192,277 IFB Ser. 06-90, Class SE, IO, 7.569s, 2036 1,444,401 251,579 Ser. 02-T4, Class A3, 7 1/2s, 2041 458 516 Ser. 01-T3, Class A1, 7 1/2s, 2040 92,757 104,584 Ser. 01-T1, Class A1, 7 1/2s, 2040 278,493 314,001 Ser. 99-T2, Class A1, 7 1/2s, 2039 110,274 123,610 IFB Ser. 03-W6, Class 5S, IO, 7.369s, 2042 3,454,674 535,474 IFB Ser. 08-7, Class SA, IO, 7.319s, 2038 3,327,662 549,690 IFB Ser. 06-43, Class SU, IO, 6.969s, 2036 254,539 36,605 IFB Ser. 06-24, Class QS, IO, 6.969s, 2036 697,044 122,763 IFB Ser. 06-79, Class DI, IO, 6.919s, 2036 1,232,882 175,707 IFB Ser. 06-60, Class SI, IO, 6.919s, 2036 2,045,128 307,724 IFB Ser. 04-24, Class CS, IO, 6.919s, 2034 226,343 33,540 IFB Ser. 03-130, Class BS, IO, 6.819s, 2033 1,856,743 248,991 IFB Ser. 03-34, Class WS, IO, 6.769s, 2029 1,716,776 204,166 IFB Ser. 08-41, Class S, IO, 6.569s, 2036 3,336,274 451,283 IFB Ser. 05-48, Class SM, IO, 6.569s, 2034 553,427 74,092 IFB Ser. 07-54, Class CI, IO, 6.529s, 2037 860,626 124,716 IFB Ser. 09-85, Class JS, IO, 6.519s, 2039 4,127,192 576,765 IFB Ser. 08-34, Class SM, IO, 6.519s, 2038 1,169,879 149,160 IFB Ser. 07-28, Class SE, IO, 6.519s, 2037 156,229 22,374 IFB Ser. 07-24, Class SD, IO, 6.519s, 2037 534,833 71,443 28 Putnam VT Diversified Income Fund MORTGAGE-BACKED SECURITIES (51.1%)* cont. Principal amount Value Fannie Mae cont. IFB Ser. 06-79, Class SI, IO, 6.519s, 2036 $431,626 $54,048 IFB Ser. 05-90, Class SP, IO, 6.519s, 2035 423,818 50,907 IFB Ser. 05-12, Class SC, IO, 6.519s, 2035 517,544 78,073 IFB Ser. 07-30, Class IE, IO, 6.509s, 2037 1,752,364 296,393 IFB Ser. 06-123, Class CI, IO, 6.509s, 2037 1,414,259 195,834 IFB Ser. 06-126, Class CS, IO, 6.469s, 2037 1,143,948 150,377 IFB Ser. 06-31, Class SX, IO, 6.469s, 2036 1,539,935 226,963 IFB Ser. 06-33, Class JS, IO, 6.469s, 2036 400,933 52,746 IFB Ser. 06-36, Class SP, IO, 6.469s, 2036 627,450 72,780 IFB Ser. 06-22, Class QM, IO, 6.469s, 2036 8,265,328 1,336,981 IFB Ser. 06-23, Class SP, IO, 6.469s, 2036 610,913 88,308 IFB Ser. 06-16, Class SM, IO, 6.469s, 2036 1,568,250 225,657 IFB Ser. 07-75, Class EI, IO, 6.469s, 2036 4,061,836 521,905 IFB Ser. 05-95, Class CI, IO, 6.469s, 2035 782,386 120,826 IFB Ser. 05-84, Class SG, IO, 6.469s, 2035 1,223,328 170,938 IFB Ser. 05-57, Class NI, IO, 6.469s, 2035 309,687 42,672 IFB Ser. 06-3, Class SB, IO, 6.469s, 2035 3,859,965 597,784 IFB Ser. 05-29, Class SX, IO, 6.469s, 2035 1,005,672 131,759 IFB Ser. 05-57, Class DI, IO, 6.469s, 2035 541,798 67,046 IFB Ser. 05-7, Class SC, IO, 6.469s, 2035 785,473 89,847 IFB Ser. 04-92, Class S, IO, 6.469s, 2034 2,293,095 294,239 IFB Ser. 06-104, Class EI, IO, 6.459s, 2036 931,424 125,417 IFB Ser. 05-83, Class QI, IO, 6.459s, 2035 216,983 29,761 IFB Ser. 06-128, Class GS, IO, 6.449s, 2037 943,734 133,828 IFB Ser. 05-92, Class SC, IO, 6.449s, 2035 2,924,313 394,164 IFB Ser. 05-73, Class SD, IO, 6.449s, 2035 934,612 157,329 IFB Ser. 09-17, Class NS, IO, 6.419s, 2039 3,219,634 414,025 IFB Ser. 06-114, Class IS, IO, 6.419s, 2036 644,837 83,054 IFB Ser. 04-92, Class SQ, IO, 6.419s, 2034 998,232 147,623 IFB Ser. 06-115, Class IE, IO, 6.409s, 2036 516,556 68,418 IFB Ser. 05-51, Class WS, IO, 6.399s, 2035 56,142 8,366 IFB Ser. 06-109, Class SH, IO, 6.389s, 2036 689,606 107,063 IFB Ser. 06-111, Class SA, IO, 6.389s, 2036 5,549,760 775,880 IFB Ser. 06-111, Class SB, IO, 6.389s, 2036 2,244,771 300,571 IFB Ser. 06-103, Class SB, IO, 6.369s, 2036 1,239,668 161,655 IFB Ser. 06-43, Class SI, IO, 6.369s, 2036 1,246,595 160,649 IFB Ser. 06-48, Class QB, IO, 6.369s, 2036 1,440,672 187,378 IFB Ser. 06-50, Class IP, IO, 6.369s, 2036 6,084,343 916,704 IFB Ser. 06-36, Class PS, IO, 6.369s, 2036 78,506 10,867 IFB Ser. 06-8, Class HJ, IO, 6.369s, 2036 1,978,478 260,498 IFB Ser. 06-8, Class JH, IO, 6.369s, 2036 2,640,803 372,867 IFB Ser. 05-122, Class SG, IO, 6.369s, 2035 767,395 102,580 IFB Ser. 05-122, Class SW, IO, 6.369s, 2035 730,154 97,533 IFB Ser. 06-99, Class AS, IO, 6.349s, 2036 342,412 43,961 IFB Ser. 06-17, Class SI, IO, 6.349s, 2036 736,466 95,201 IFB Ser. 06-98, Class SQ, IO, 6.339s, 2036 9,618,139 1,240,468 IFB Ser. 06-60, Class YI, IO, 6.339s, 2036 1,810,748 295,552 IFB Ser. 06-95, Class SH, IO, 6.319s, 2036 1,486,443 180,722 IFB Ser. 06-86, Class SB, IO, 6.319s, 2036 384,495 56,127 IFB Ser. 07-76, Class SA, IO, 6.309s, 2037 976,747 119,332 IFB Ser. 07-91, Class SA, IO, 6.279s, 2037 1,950,402 243,315 IFB Ser. 06-62, Class SB, IO, 6.269s, 2036 2,157,793 301,027 IFB Ser. 07-15, Class NI, IO, 6.269s, 2022 1,371,856 152,242 IFB Ser. 07-109, Class XI, IO, 6.219s, 2037 653,226 83,733 IFB Ser. 06-79, Class SH, IO, 6.219s, 2036 1,627,052 236,832 IFB Ser. 07-30, Class LI, IO, 6.209s, 2037 1,598,669 204,455 IFB Ser. 07-86, Class SE, IO, 6.199s, 2037 3,012,641 363,826 IFB Ser. 07-89, Class SA, IO, 6.199s, 2037 1,326,708 156,552 IFB Ser. 07-48, Class SG, IO, 6.199s, 2037 6,888,857 896,371 IFB Ser. 06-82, Class SI, IO, 6.199s, 2036 6,129,550 782,598 IFB Ser. 07-54, Class IA, IO, 6.179s, 2037 745,713 99,233 IFB Ser. 07-54, Class IB, IO, 6.179s, 2037 745,713 99,233 MORTGAGE-BACKED SECURITIES (51.1%)* cont. Principal amount Value Fannie Mae cont. IFB Ser. 07-54, Class IC, IO, 6.179s, 2037 $745,713 $99,233 IFB Ser. 07-54, Class ID, IO, 6.179s, 2037 745,713 99,233 IFB Ser. 07-54, Class IF, IO, 6.179s, 2037 1,201,183 152,719 IFB Ser. 07-54, Class UI, IO, 6.179s, 2037 1,101,444 154,727 IFB Ser. 07-99, Class SD, IO, 6.169s, 2037 2,358,445 315,442 IFB Ser. 06-116, Class TS, IO, 6.169s, 2036 1,441,548 187,706 IFB Ser. 07-15, Class CI, IO, 6.149s, 2037 2,636,015 335,011 IFB Ser. 06-115, Class JI, IO, 6.149s, 2036 1,870,560 242,686 IFB Ser. 09-43, Class SB, IO, 6.099s, 2039 1,063,391 147,906 IFB Ser. 06-123, Class LI, IO, 6.089s, 2037 1,275,436 158,105 IFB Ser. 07-81, Class IS, IO, 6.069s, 2037 1,108,550 135,357 IFB Ser. 09-71, Class XS, IO, 5.969s, 2036 1,944,878 212,929 IFB Ser. 07-39, Class AI, IO, 5.889s, 2037 1,377,457 157,378 IFB Ser. 07-32, Class SD, IO, 5.879s, 2037 898,420 107,214 IFB Ser. 09-62, Class PS, IO, 5.869s, 2039 3,827,500 403,287 IFB Ser. 09-84, Class SL, IO, 5.869s, 2037 3,823,378 390,701 IFB Ser. 07-26, Class S, IO, 5.869s, 2037 3,969,007 417,310 IFB Ser. 07-30, Class UI, IO, 5.869s, 2037 738,682 85,926 IFB Ser. 07-32, Class SC, IO, 5.869s, 2037 1,287,202 160,761 IFB Ser. 07-32, Class SG, IO, 5.869s, 2037 10,429,754 1,197,315 IFB Ser. 07-1, Class CI, IO, 5.869s, 2037 827,254 103,922 IFB Ser. 07-3, Class SH, IO, 5.839s, 2037 651,537 73,476 IFB Ser. 04-46, Class PJ, IO, 5.769s, 2034 747,487 93,096 IFB Ser. 07-75, Class ID, IO, 5.639s, 2037 1,098,093 129,303 Ser. 383, Class 18, IO, 5 1/2s, 2038 547,945 90,489 Ser. 383, Class 19, IO, 5 1/2s, 2038 497,593 82,228 Ser. 383, Class 6, IO, 5 1/2s, 2037 421,605 78,590 Ser. 383, Class 7, IO, 5 1/2s, 2037 415,753 67,632 Ser. 383, Class 20, IO, 5 1/2s, 2037 317,748 53,421 Ser. 364, Class 12, IO, 5 1/2s, 2035 3,109,846 583,686 Ser. 346, Class 2, IO, 5 1/2s, 2033 1,782,387 391,847 Ser. 338, Class 2, IO, 5 1/2s, 2033 7,299,452 1,552,274 Ser. 333, Class 2, IO, 5 1/2s, 2033 2,683,862 575,353 IFB Ser. 09-3, Class SE, IO, 5.269s, 2037 1,061,706 104,889 Ser. 385, Class 3, IO, 5s, 2038 F 137,508 26,021 Ser. 359, Class 7, IO, 5s, 2036 5,299,452 1,018,447 Ser. 356, Class 5, IO, 5s, 2035 5,332,811 1,084,394 IFB Ser. 05-W2, Class A2, IO, 4.979s, 2035 4,191,759 398,217 Ser. 03-W17, Class 12, IO, 1.141s, 2033 1,451,362 66,977 Ser. 00-T6, IO, 0.778s, 2030 2,376,061 59,357 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 2,462,473 57,095 Ser. 02-T18, IO, 0.515s, 2042 3,905,828 71,447 Ser. 03-W10, Class 1A, IO, 0.495s, 2043 2,074,146 41,052 Ser. 06-56, Class XF, zero %, 2036 62,462 53,742 Ser. 05-117, Class MO, PO, zero %, 2036 18,457 17,862 Ser. 05-110, Class KO, PO, zero %, 2035 51,048 33,576 Ser. 05-63, PO, zero %, 2035 9,074 8,535 Ser. 06-59, Class QC, PO, zero %, 2033 79,871 66,773 Ser. 04-61, Class JO, PO, zero %, 2032 139,832 122,823 Ser. 326, Class 1, PO, zero %, 2032 132,467 109,867 Ser. 318, Class 1, PO, zero %, 2032 50,149 42,408 Ser. 314, Class 1, PO, zero %, 2031 238,906 204,783 Ser. 99-51, Class N, PO, zero %, 2029 40,835 32,968 FRB Ser. 05-91, Class EF, zero %, 2035 19,774 18,981 FRB Ser. 06-54, Class CF, zero %, 2035 40,284 36,044 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.869s, 2043 495,089 82,927 IFB Ser. T-56, Class 3ASI, IO, 7.269s, 2043 847,725 135,636 Ser. T-57, Class 1AX, IO, 0.433s, 2043 1,151,683 20,176 Putnam VT Diversified Income Fund 29 MORTGAGE-BACKED SECURITIES (51.1%)* cont. Principal amount Value FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.227s, 2020 $3,333,299 $86,032 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 6.538s, 2039 23,989 23,749 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 39,675 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 447,000 411,240 Freddie Mac IFB Ser. 3182, Class PS, 27.667s, 2032 236,452 336,531 IFB Ser. 3182, Class SP, 27.667s, 2032 318,471 432,014 IFB Ser. 3211, Class SI, IO, 26.685s, 2036 273,522 168,437 IFB Ser. 3408, Class EK, 24.855s, 2037 216,052 288,864 IFB Ser. 3077, Class ST, IO, 23.712s, 2035 3,639,377 2,040,895 IFB Ser. 2979, Class AS, 23.419s, 2034 119,676 153,543 IFB Ser. 3065, Class DC, 19.161s, 2035 476,027 595,525 IFB Ser. 3105, Class SI, IO, 19.021s, 2036 195,382 94,265 IFB Ser. 3489, Class SD, IO, 7.567s, 2032 604,047 99,463 IFB Ser. 2684, Class SP, IO, 7.267s, 2033 1,437,000 274,709 IFB Ser. 3184, Class SP, IO, 7.117s, 2033 1,280,009 160,517 IFB Ser. 3110, Class SP, IO, 7.067s, 2035 1,129,747 196,097 IFB Ser. 3156, Class PS, IO, 7.017s, 2036 10,601,428 1,776,576 IFB Ser. 3149, Class LS, IO, 6.967s, 2036 2,377,371 433,682 IFB Ser. 3119, Class PI, IO, 6.967s, 2036 1,908,678 346,061 IFB Ser. 2882, Class NS, IO, 6.967s, 2034 1,267,407 166,052 IFB Ser. 2882, Class LS, IO, 6.967s, 2034 431,025 60,630 IFB Ser. 3200, Class SB, IO, 6.917s, 2036 865,046 118,192 IFB Ser. 3149, Class SE, IO, 6.917s, 2036 738,594 127,121 IFB Ser. 2779, Class YS, IO, 6.917s, 2033 102,755 13,279 IFB Ser. 3203, Class SH, IO, 6.907s, 2036 760,719 119,257 IFB Ser. 3208, Class PS, IO, 6.867s, 2036 8,689,476 1,561,051 IFB Ser. 2835, Class AI, IO, 6.867s, 2034 285,932 45,972 IFB Ser. 2594, Class SE, IO, 6.817s, 2030 207,104 18,431 IFB Ser. 2828, Class TI, IO, 6.817s, 2030 364,415 42,555 IFB Ser. 3397, Class GS, IO, 6.767s, 2037 579,339 64,976 IFB Ser. 3249, Class SI, IO, 6.517s, 2036 385,782 54,031 IFB Ser. 3028, Class ES, IO, 6.517s, 2035 1,229,093 173,467 IFB Ser. 3042, Class SP, IO, 6.517s, 2035 642,573 85,723 IFB Ser. 3316, Class SA, IO, 6.497s, 2037 990,265 139,729 IFB Ser. 2981, Class AS, IO, 6.487s, 2035 750,046 87,775 IFB Ser. 3287, Class SE, IO, 6.467s, 2037 1,497,779 228,711 IFB Ser. 3122, Class DS, IO, 6.467s, 2036 803,624 112,336 IFB Ser. 3123, Class LI, IO, 6.467s, 2036 442,372 70,641 IFB Ser. 3108, Class SV, IO, 6.467s, 2036 14,815,107 2,008,466 IFB Ser. 3117, Class SC, IO, 6.467s, 2036 9,366,141 1,268,122 IFB Ser. 3139, Class SE, IO, 6.467s, 2036 14,154,683 1,693,839 IFB Ser. 3107, Class DC, IO, 6.467s, 2035 485,243 73,679 IFB Ser. 3001, Class IH, IO, 6.467s, 2035 2,477,483 349,750 IFB Ser. 2950, Class SM, IO, 6.467s, 2016 307,729 37,393 IFB Ser. 3256, Class S, IO, 6.457s, 2036 1,406,402 188,495 IFB Ser. 3031, Class BI, IO, 6.457s, 2035 430,154 44,181 IFB Ser. 3244, Class SB, IO, 6.427s, 2036 585,699 73,707 IFB Ser. 3249, Class SM, IO, 6.417s, 2036 1,399,020 194,604 IFB Ser. 3236, Class IS, IO, 6.417s, 2036 1,157,765 149,446 IFB Ser. 3240, Class SM, IO, 6.417s, 2036 1,395,057 180,193 IFB Ser. 3147, Class SD, IO, 6.417s, 2036 1,891,581 252,112 IFB Ser. 3398, Class SI, IO, 6.417s, 2036 1,981,034 251,825 IFB Ser. 3067, Class SI, IO, 6.417s, 2035 856,946 132,026 IFB Ser. 3128, Class JI, IO, 6.397s, 2036 246,162 33,042 IFB Ser. 3240, Class S, IO, 6.387s, 2036 2,056,583 274,323 IFB Ser. 3229, Class BI, IO, 6.387s, 2036 80,176 9,302 IFB Ser. 3065, Class DI, IO, 6.387s, 2035 327,605 47,413 MORTGAGE-BACKED SECURITIES (51.1%)* cont. Principal amount Value Freddie Mac cont. IFB Ser. 3145, Class GI, IO, 6.367s, 2036 $207,867 $29,050 IFB Ser. 3114, Class IP, IO, 6.367s, 2036 3,684,747 475,018 IFB Ser. 3510, Class IB, IO, 6.367s, 2036 799,343 129,107 IFB Ser. 3218, Class AS, IO, 6.347s, 2036 749,502 92,335 IFB Ser. 3221, Class SI, IO, 6.347s, 2036 878,480 109,206 IFB Ser. 3424, Class XI, IO, 6.337s, 2036 1,601,067 221,686 IFB Ser. 3485, Class SI, IO, 6.317s, 2036 501,030 75,514 IFB Ser. 3346, Class SC, IO, 6.317s, 2033 6,851,579 957,601 IFB Ser. 3346, Class SB, IO, 6.317s, 2033 2,506,662 350,382 IFB Ser. 3201, Class SG, IO, 6.267s, 2036 1,239,217 159,712 IFB Ser. 3203, Class SE, IO, 6.267s, 2036 1,037,281 130,501 IFB Ser. 3238, Class LI, IO, 6.257s, 2036 733,072 93,908 IFB Ser. 3171, Class PS, IO, 6.252s, 2036 972,902 120,131 IFB Ser. 3171, Class ST, IO, 6.252s, 2036 785,033 96,795 IFB Ser. 3449, Class SL, IO, 6.247s, 2037 7,088,875 919,615 IFB Ser. 3152, Class SY, IO, 6.247s, 2036 1,980,741 284,970 IFB Ser. 3510, Class DI, IO, 6.247s, 2035 1,239,702 164,243 IFB Ser. 3181, Class PS, IO, 6.237s, 2036 654,954 94,673 IFB Ser. 3361, Class SI, IO, 6.217s, 2037 7,794,004 1,056,757 IFB Ser. 3199, Class S, IO, 6.217s, 2036 1,665,800 217,949 IFB Ser. 3200, Class PI, IO, 6.217s, 2036 11,298,824 1,531,978 IFB Ser. 3284, Class LI, IO, 6.207s, 2037 2,028,045 260,122 IFB Ser. 3281, Class AI, IO, 6.197s, 2037 1,835,670 236,369 IFB Ser. 3261, Class SA, IO, 6.197s, 2037 639,044 82,239 IFB Ser. 3311, Class IA, IO, 6.177s, 2037 1,113,566 143,784 IFB Ser. 3311, Class IB, IO, 6.177s, 2037 1,113,566 143,784 IFB Ser. 3311, Class IC, IO, 6.177s, 2037 1,113,566 143,784 IFB Ser. 3311, Class ID, IO, 6.177s, 2037 1,113,566 143,784 IFB Ser. 3311, Class IE, IO, 6.177s, 2037 1,675,761 216,375 IFB Ser. 3311, Class PI, IO, 6.177s, 2037 1,112,552 112,976 IFB Ser. 3265, Class SC, IO, 6.177s, 2037 433,812 53,856 IFB Ser. 3240, Class GS, IO, 6.147s, 2036 1,301,501 161,895 IFB Ser. 3257, Class SI, IO, 6.087s, 2036 553,498 64,439 IFB Ser. 3225, Class EY, IO, 6.057s, 2036 5,855,585 689,937 IFB Ser. 3225, Class JY, IO, 6.057s, 2036 2,408,528 297,035 IFB Ser. 3201, Class IN, IO, 6.017s, 2036 581,000 94,775 IFB Ser. 3502, Class DS, IO, 5.917s, 2039 536,340 68,232 IFB Ser. 3339, Class TI, IO, 5.907s, 2037 1,635,397 193,241 IFB Ser. 3284, Class CI, IO, 5.887s, 2037 3,290,832 391,340 IFB Ser. 3303, Class SD, IO, 5.857s, 2037 1,825,041 204,265 IFB Ser. 3309, Class SG, IO, 5.837s, 2037 1,286,793 137,558 IFB Ser. 3530, Class CS, IO, 5.817s, 2039 19,428,282 2,258,522 IFB Ser. 2965, Class SA, IO, 5.817s, 2032 791,546 94,600 IFB Ser. 3530, Class SC, IO, 5.767s, 2039 3,099,564 360,212 IFB Ser. 3536, Class SM, IO, 5.767s, 2039 1,743,082 208,568 IFB Ser. 3397, Class SQ, IO, 5.737s, 2037 1,602,058 174,592 IFB Ser. 3424, Class UI, IO, 5.527s, 2037 1,102,107 149,346 IFB Ser. 3423, Class GS, IO, 5.417s, 2038 1,753,654 159,437 IFB Ser. 3607, Class SA, IO, 5s, 2036 7,064,000 930,835 FRB Ser. 3006, Class FA, 0.633s, 2034 108,256 107,103 Ser. 3300, PO, zero %, 2037 341,038 280,770 Ser. 3226, Class YI, IO, zero %, 2036 F 664,839 5,507 Ser. 3176, Class YO, PO, zero %, 2036 79,164 64,069 Ser. 3142, PO, zero %, 2036 25,843 23,807 Ser. 3106, PO, zero %, 2036 38,782 36,817 Ser. 3084, Class ON, PO, zero %, 2035 41,809 37,020 Ser. 3084, PO, zero %, 2035 48,439 47,601 Ser. 2971, Class KO, PO, zero %, 2035 56,236 48,295 Ser. 2980, PO, zero %, 2035 19,309 18,062 Ser. 2587, Class CO, PO, zero %, 2032 106,289 97,223 Ser. 201, PO, zero %, 2029 147,764 121,737 FRB Ser. 3345, Class TY, zero %, 2037 112,045 100,120 30 Putnam VT Diversified Income Fund MORTGAGE-BACKED SECURITIES (51.1%)* cont. Principal amount Value Freddie Mac cont. FRB Ser. 3326, Class XF, zero %, 2037 $24,312 $23,546 FRB Ser. 3235, Class TP, zero %, 2036 20,691 19,598 FRB Ser. 3283, Class KF, zero %, 2036 17,547 17,306 FRB Ser. 3226, Class YW, zero %, 2036 61,911 60,091 FRB Ser. 3332, Class UA, zero %, 2036 22,266 18,694 FRB Ser. 3251, Class TC, zero %, 2036 224,430 220,572 FRB Ser. 3130, Class JF, zero %, 2036 84,455 79,997 FRB Ser. 3047, Class BD, zero %, 2035 67,071 57,031 FRB Ser. 3326, Class WF, zero %, 2035 83,808 83,625 FRB Ser. 3030, Class EF, zero %, 2035 46,215 44,835 FRB Ser. 3412, Class UF, zero %, 2035 165,024 131,376 FRB Ser. 2980, Class TY, zero %, 2035 9,461 8,935 FRB Ser. 3112, Class XM, zero %, 2034 10,024 9,797 FRB Ser. 2947, Class GF, zero %, 2034 57,816 51,107 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 211,901 163,163 Government National Mortgage Association IFB Ser. 07-41, Class SA, 38.801s, 2037 64,050 93,175 IFB Ser. 07-35, Class KS, 26.424s, 2037 554,712 709,047 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 447,777 75,786 IFB Ser. 08-47, Class S, IO, 7.468s, 2038 1,314,846 177,704 IFB Ser. 08-42, Class AI, IO, 7.458s, 2038 5,446,787 790,040 IFB Ser. 07-5, Class SA, IO, 7.127s, 2037 4,835,527 521,665 IFB Ser. 06-69, Class SD, IO, 7.117s, 2036 782,076 86,609 IFB Ser. 09-16, Class SL, IO, 7.107s, 2037 6,311,224 661,204 IFB Ser. 05-68, Class PU, IO, 7.067s, 2032 738,185 98,063 IFB Ser. 04-59, Class SC, IO, 6.968s, 2034 474,923 67,523 IFB Ser. 04-26, Class IS, IO, 6.968s, 2034 684,144 48,264 IFB Ser. 05-68, Class SN, IO, 6.968s, 2034 1,591,013 190,604 IFB Ser. 07-47, Class SA, IO, 6.868s, 2036 1,311,815 182,164 IFB Ser. 07-49, Class NY, IO, 6.867s, 2035 8,388,408 677,414 IFB Ser. 04-96, Class KS, IO, 6.767s, 2034 747,452 109,922 IFB Ser. 06-16, Class GS, IO, 6.757s, 2036 1,724,031 208,833 IFB Ser. 10-2, Class S, IO, 6 3/4s, 2039 825,000 98,227 IFB Ser. 04-5, Class PS, IO, 6.717s, 2033 929,000 152,798 IFB Ser. 07-35, Class NY, IO, 6.668s, 2035 1,408,443 161,991 IFB Ser. 09-76, Class SJ, IO, 6.618s, 2039 4,097,960 505,159 IFB Ser. 07-26, Class SG, IO, 6.617s, 2037 2,832,713 302,361 IFB Ser. 09-87, Class IW, IO, 6.617s, 2034 3,267,684 471,350 IFB Ser. 05-45, Class HI, IO, 6.588s, 2035 791,164 116,058 IFB Ser. 07-18, Class S, IO, 6.568s, 2037 9,325,692 1,350,960 IFB Ser. 07-25, Class SB, IO, 6.567s, 2037 3,589,957 342,903 IFB Ser. 09-106, Class XI, IO, 6.567s, 2037 11,224,977 1,282,507 IFB Ser. 07-22, Class S, IO, 6.567s, 2037 672,696 76,564 IFB Ser. 04-106, Class SI, IO, 6.518s, 2034 488,320 76,384 IFB Ser. 09-106, Class XL, IO, 6.517s, 2037 3,650,738 404,272 IFB Ser. 09-87, Class IG, IO, 6.507s, 2037 1,926,150 254,623 IFB Ser. 07-53, Class SY, IO, 6.502s, 2037 2,224,324 229,675 IFB Ser. 07-58, Class PS, IO, 6.467s, 2037 584,982 53,824 IFB Ser. 07-41, Class SM, IO, 6.467s, 2037 221,402 28,714 IFB Ser. 07-41, Class SN, IO, 6.467s, 2037 225,941 29,302 IFB Ser. 06-25, Class SI, IO, 6.467s, 2036 79,728 9,237 IFB Ser. 07-59, Class PS, IO, 6.437s, 2037 556,927 47,366 IFB Ser. 07-59, Class SP, IO, 6.437s, 2037 196,148 16,912 IFB Ser. 07-48, Class SB, IO, 6.418s, 2037 2,091,164 184,915 IFB Ser. 07-16, Class KU, IO, 6.417s, 2037 297,213 36,379 IFB Ser. 09-106, Class CM, IO, 6.368s, 2034 876,690 108,797 IFB Ser. 08-6, Class TI, IO, 6.368s, 2032 1,454,177 144,714 IFB Ser. 07-45, Class QB, IO, 6.367s, 2037 319,110 30,587 IFB Ser. 09-87, Class SK, IO, 6.367s, 2032 2,255,320 235,015 IFB Ser. 07-17, Class AI, IO, 6.318s, 2037 2,712,288 367,730 MORTGAGE-BACKED SECURITIES (51.1%)* cont. Principal amount Value Government National Mortgage Association cont. IFB Ser. 07-78, Class SA, IO, 6.298s, 2037 $3,872,917 $388,744 IFB Ser. 07-10, Class SB, IO, 6.287s, 2037 22,197,393 2,150,927 IFB Ser. 08-2, Class SM, IO, 6.268s, 2038 2,824,093 276,287 IFB Ser. 07-9, Class AI, IO, 6.268s, 2037 1,265,556 127,773 IFB Ser. 06-26, Class S, IO, 6.267s, 2036 5,874,471 620,879 IFB Ser. 08-9, Class SK, IO, 6.247s, 2038 1,975,273 211,713 IFB Ser. 07-37, Class SM, IO, 6.238s, 2037 1,186,746 148,158 IFB Ser. 09-35, Class SP, IO, 6.168s, 2037 2,470,328 294,059 IFB Ser. 09-106, Class MS, IO, 6.167s, 2038 4,329,812 397,894 IFB Ser. 09-110, Class CS, IO, 6.158s, 2039 4,963,653 468,802 IFB Ser. 05-71, Class SA, IO, 6.128s, 2035 2,431,466 281,877 IFB Ser. 05-65, Class SI, IO, 6.117s, 2035 741,754 81,629 IFB Ser. 06-7, Class SB, IO, 6.087s, 2036 177,569 16,325 IFB Ser. 09-92, Class SL, IO, 6.068s, 2039 1,632,283 147,340 IFB Ser. 09-110, Class NS, IO, 6.067s, 2039 1,036,625 98,673 IFB Ser. 06-16, Class SX, IO, 6.057s, 2036 1,926,247 202,874 IFB Ser. 09-72, Class SM, IO, 6.018s, 2039 8,595,090 905,170 IFB Ser. 09-92, Class SA, IO, 6.018s, 2039 11,371,541 1,251,620 IFB Ser. 08-54, Class NI, IO, 6.018s, 2038 2,325,976 278,027 IFB Ser. 09-77, Class SB, IO, 6.018s, 2038 134,062 14,542 IFB Ser. 05-84, Class SH, IO, 6.018s, 2035 1,300,432 172,949 IFB Ser. 07-17, Class IB, IO, 6.017s, 2037 597,770 75,556 IFB Ser. 09-106, Class SD, IO, 6.017s, 2036 4,110,531 428,304 IFB Ser. 09-87, Class SN, IO, 6.017s, 2035 3,120,033 281,275 IFB Ser. 07-25, Class KS, IO, 5.968s, 2037 1,500,679 152,786 IFB Ser. 07-21, Class S, IO, 5.968s, 2037 55,717 5,007 IFB Ser. 09-106, Class SU, IO, 5.967s, 2037 3,516,161 327,178 IFB Ser. 07-19, Class SJ, IO, 5.967s, 2037 2,947,156 252,245 IFB Ser. 07-7, Class EI, IO, 5.967s, 2037 3,481,892 301,471 IFB Ser. 07-7, Class JI, IO, 5.967s, 2037 1,494,425 165,449 IFB Ser. 07-1, Class S, IO, 5.967s, 2037 3,983,304 345,772 IFB Ser. 07-3, Class SA, IO, 5.967s, 2037 3,793,541 331,540 IFB Ser. 07-17, Class SI, IO, 5.956s, 2037 1,484,674 165,499 IFB Ser. 07-31, Class AI, IO, 5.948s, 2037 852,260 109,494 IFB Ser. 07-62, Class S, IO, 5.918s, 2037 1,161,168 113,196 IFB Ser. 07-43, Class SC, IO, 5.868s, 2037 876,095 83,221 IFB Ser. 09-106, Class SL, IO, 5.867s, 2036 3,030,185 329,661 IFB Ser. 09-87, Class TS, IO, 5.867s, 2035 1,158,590 131,040 IFB Ser. 09-66, IO, 5.858s, 2039 9,199,694 887,784 IFB Ser. 09-106, Class ST, IO, 5.767s, 2038 843,388 85,116 IFB Ser. 04-41, Class SG, IO, 5.767s, 2034 2,392,836 134,515 IFB Ser. 09-87, Class WT, IO, 0.188s, 2035 4,731,321 18,038 Ser. 06-36, Class OD, PO, zero %, 2036 23,038 19,083 Ser. 99-31, Class MP, PO, zero %, 2029 108,285 86,322 FRB Ser. 06-56, Class YF, zero %, 2036 13,501 13,330 IFB Ser. 09-106, Class WT, IO, zero %, 2037 1,359,859 5,119 Greenwich Capital Commercial Funding Corp. FRB Ser. 06-GG7, Class A2, 5.918s, 2038 1,589,000 1,630,366 Ser. 05-GG5, Class A2, 5.117s, 2037 1,463,000 1,468,704 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.805s, 2045 295,000 288,604 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.255s, 2039 112,072,486 1,884,662 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.975s, 2035 9,494,960 1,186,870 Ser. 06-RP2, Class 1AS1, IO, 5.626s, 2036 7,936,824 967,300 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default)  62,310 6 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.022s, 2037 2,795,364 1,928,801 Putnam VT Diversified Income Fund 31 MORTGAGE-BACKED SECURITIES (51.1%)* cont. Principal amount Value Impac CMB Trust FRB Ser. 05-4, Class 1A1A, 0.771s, 2035 $2,274,270 $1,762,559 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.341s, 2037 F 2,248,294 1,214,079 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.913s, 2037 1,654,616 1,058,955 FRB Ser. 06-AR25, Class 5A1, 5.911s, 2036 676,885 415,881 FRB Ser. 07-AR9, Class 2A1, 5.864s, 2037 1,727,773 1,174,885 FRB Ser. 05-AR31, Class 3A1, 5 1/2s, 2036 2,843,777 1,649,390 FRB Ser. 07-AR7, Class 2A1, 5.466s, 2037 1,075,581 639,971 FRB Ser. 07-AR11, Class 1A1, 5.07s, 2037 907,639 490,125 FRB Ser. 06-AR27, Class 2A2, 0.431s, 2036 3,199,340 2,079,571 JPMorgan Alternative Loan Trust FRB Ser. 06-A1, Class 5A1, 5.923s, 2036 1,176,233 923,343 FRB Ser. 06-A6, Class 1A1, 0.391s, 2036 973,413 461,422 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.062s, 2051 261,000 182,606 FRB Ser. 07-LD12, Class A3, 5.99s, 2051 2,582,000 2,434,810 Ser. 07-CB20, Class A3, 5.863s, 2051 739,000 716,292 Ser. 07-LD12, Class A2, 5.827s, 2051 2,095,000 2,122,530 FRB Ser. 07-LD11, Class A3, 5.818s, 2049 368,000 354,356 Ser. 07-CB20, Class A4, 5.794s, 2051 1,830,000 1,578,273 Ser. 06-LDP9, Class A3, 5.336s, 2047 4,377,000 3,796,027 Ser. 08-C2, Class X, IO, 0.479s, 2051 54,376,871 860,046 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.137s, 2051 53,054,403 559,777 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 199,915 114,235 Ser. 98-C4, Class J, 5.6s, 2035 379,000 325,940 LB-UBS Commercial Mortgage Trust Ser. 07-C2, Class A3, 5.43s, 2040 5,222,000 4,510,708 Ser. 07-C1, Class A4, 5.424s, 2040 6,872,000 5,690,910 Ser. 07-C2, Class A2, 5.303s, 2040 1,450,000 1,464,358 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 463,000 28,938 Ser. 04-1A, Class K, 5.45s, 2040 167,000 8,768 Ser. 04-1A, Class L, 5.45s, 2040 76,000 3,230 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 907,943 617,685 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.148s, 2049 43,315,081 479,485 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 05-A9, Class 3A1, 5.253s, 2035 242,137 184,042 Ser. 96-C2, Class JS, IO, 2.259s, 2028 767,521 22,834 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.828s, 2050 196,000 190,323 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 5.92s, 2049 241,000 240,277 Ser. 07-7, Class A2, 5.693s, 2050 1,127,000 1,154,631 Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, IO, 4.527s, 2017 2,086,623 219,095 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 915,000 572,829 FRB Ser. 08-T29, Class A3, 6.28s, 2043 611,000 604,817 FRB Ser. 07-IQ15, Class A2, 5.84s, 2049 833,000 846,225 Ser. 07-HQ13, Class A2, 5.649s, 2044 1,639,000 1,661,189 Ser. 07-IQ13, Class A3, 5.331s, 2044 2,828,000 2,716,099 MORTGAGE-BACKED SECURITIES (51.1%)* cont. Principal amount Value Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 $1,380,000 $72,450 Ser. 07-HQ13, Class X1, IO, 0.666s, 2044 23,351,211 445,541 Morgan Stanley Mortgage Loan Trust FRB Ser. 07-11AR, Class 2A1, 6.182s, 2037 3,812,815 2,440,202 FRB Ser. 07-14AR, Class 6A1, 6.097s, 2037 1,044,848 626,909 Ser. 06-6AR, Class 2A, 5.411s, 2036 3,566,696 2,247,018 Ser. 05-5AR, Class 2A1, 3.94s, 2035 726,059 442,896 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.73s, 2012 1,820 43 Nomura Asset Acceptance Corp. 144A IFB Ser. 04-R3, Class AS, IO, 6.819s, 2035 1,521,769 219,705 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 157,000 116,492 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 2,180,636 1,613,671 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 133,000 79,800 Ser. 03-1A, Class N, 5s, 2018 158,000 86,900 Ser. 04-1A, Class M, 5s, 2018 143,000 74,360 Ser. 04-1A, Class N, 5s, 2018 137,000 61,650 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 477,881 255,928 FRB Ser. 06-9, Class 1A1, 5.652s, 2036 793,929 433,696 FRB Ser. 06-12, Class 1A1, 0.391s, 2037 5,706,072 3,138,340 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.019s, 2037 2,373,050 284,766 Ser. 05-RF7, Class A, IO, 5.651s, 2035 658,575 77,383 Ser. 07-4, Class 1A4, IO, 1s, 2037 F 2,545,360 67,134 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.952s, 2035 629,242 76,296 Ser. 05-RF6, Class A, IO, 5.756s, 2043 787,851 87,648 Ser. 05-RF3, Class 1A, IO, 5.708s, 2035 554,349 65,829 Ser. 07-RF1, Class 1A, IO, 5.442s, 2037 3,389,372 366,476 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.095s, 2014 (United Kingdom) GBP 165,399 180,495 FRB Ser. 05-CT1A, Class D, 7.095s, 2014 (United Kingdom) GBP 328,253 185,740 Ursus EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 178,485 28,856 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 5.902s, 2051 $3,618,000 3,528,184 Ser. 07-C31, Class A3, 5.483s, 2047 566,000 554,272 Ser. 07-C31, Class A2, 5.421s, 2047 3,246,000 3,283,654 Ser. 07-C30, Class A3, 5.246s, 2043 4,186,000 4,044,282 Ser. 07-C34, IO, 0.354s, 2046 14,041,694 248,398 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.533s, 2018 363,000 181,500 Wells Fargo Alternative Loan Trust FRB Ser. 07-PA6, Class A1, 6.534s, 2037 8,747,815 5,545,978 Total mortgage-backed securities (cost $231,239,532) CORPORATE BONDS AND NOTES (19.1%)* Principal amount Value Basic materials (1.5%) Builders FirstSource, Inc. company guaranty sr. notes FRN 4.523s, 2012 $220,000 $220,000 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.254s, 2013 (Netherlands) 255,000 225,356 32 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (19.1%)* cont. Principal amount Value Basic materials cont. Cognis GmbH company guaranty sr. bonds FRB Ser. REGS, 2.714s, 2013 (Netherlands) EUR 186,000 $251,440 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 $999,000 1,092,656 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 46,000 49,680 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 40,000 42,000 HeidelbergCement AG company guaranty unsec. unsub. notes 8 1/2s, 2019 (Germany) EUR 365,000 549,584 HeidelbergCement AG company guaranty unsub. notes Ser. EMTN, 5 5/8s, 2018 (Germany) EUR 117,000 152,265 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 $185,000 181,300 International Paper Co. sr. unsec. notes 9 3/8s, 2019 114,000 139,650 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 165,000 180,351 Nalco Co. 144A sr. notes 8 1/4s, 2017 52,000 55,250 NewPage Holding Corp. sr. unsec. unsub. notes FRN 7.564s, 2013  77,993 24,178 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 86,000 81,915 Novelis, Inc. 144A sr. unsec. notes 11 1/2s, 2015 90,000 96,413 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 483,000 755,416 Rhodia SA sr. unsec. notes FRN Ser. REGS, 3.492s, 2013 (France) EUR 661,000 876,989 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 50,000 71,253 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 1.964s, 2015 (Germany) EUR 182,000 220,753 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $320,000 307,600 Smurfit-Stone Container Corp. sr. notes unsec. unsub. notes 8 3/8s, 2012 (In default)  310,000 274,350 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 280,000 288,400 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 253,000 263,436 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 197,000 235,415 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 334,000 389,110 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 431,000 497,266 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 11 1/2s, 2014 221,000 243,100 Capital goods (0.9%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 72,000 71,280 Ardagh Glass Finance B.V. company guaranty sr. notes Ser. REGS, 8 7/8s, 2013 (Netherlands) EUR 144,000 207,297 Ball Corp. company guaranty sr. unsec. notes 7 3/8s, 2019 $30,000 30,825 Ball Corp. company guaranty sr. unsec. notes 7 1/8s, 2016 45,000 46,125 CORPORATE BONDS AND NOTES (19.1%)* cont. Principal amount Value Capital goods cont. BBC Holding Corp. sr. notes 8 7/8s, 2014 $410,000 $398,725 Bombardier, Inc. 144A sr. unsec. notes FRN 3.839s, 2013 (Canada) EUR 94,000 128,335 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $153,000 157,973 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.665s, 2015 155,000 136,594 Goodman Global Group, Inc. 144A sr. disc. notes zero %, 2014 320,000 181,600 Impress Holdings BV company guaranty sr. bonds FRB Ser. REGS, 3.867s, 2013 (Netherlands) EUR 163,000 220,640 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 $528,000 531,300 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015 408,000 407,490 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 469,000 490,083 RBS Global, Inc./Rexnord Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2014 479,000 480,198 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 50,000 59,746 Ryerson Tull, Inc. company guaranty sr. sec. notes 12s, 2015 $428,000 447,260 TD Funding Corp. 144A company guaranty sr. sub. notes 7 3/4s, 2014 85,000 86,275 Titan International, Inc. company guaranty sr. unsec. notes 8s, 2012 119,000 116,620 Transdigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 373,000 377,663 Communication services (2.0%) Cablecom SCA sr. notes Ser. REGS, 8s, 2016 (Netherlands) EUR 93,000 127,219 CCH II, LLC sr. notes 13 1/2s, 2016 $434,893 512,087 Centennial Communications Corp. sr. unsec. notes FRN 6.04s, 2013 55,000 55,000 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 442,000 436,475 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 500,000 506,875 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 116,000 119,770 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 200,000 194,000 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 412,000 415,090 GIC, Inc. 144A sr. notes 8 5/8s, 2019 65,000 65,569 Global Crossing UK Finance PLC company guaranty 11 3/4s, 2014 (United Kingdom) GBP 182,000 297,182 Global Crossing, Ltd. 144A sr. sec. notes 12s, 2015 (United Kingdom) $30,000 32,925 Unitymedia Hessen GmbH & Co. KG company guaranty sr. notes FRN Ser. REGS, 3.597s, 2013 (Germany) EUR 325,000 461,261 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) $190,000 194,275 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 7/8s, 2015 (Bermuda) 457,000 472,995 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 530,000 500,850 Putnam VT Diversified Income Fund 33 CORPORATE BONDS AND NOTES (19.1%)* cont. Principal amount Value Communication services cont. Magyar Telecom BV 144A company guaranty sr. notes 9 1/2s, 2016 (Hungary) EUR 314,000 $446,400 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 $102,000 103,020 Mediacom LLC/Mediacom Capital Corp. 144A sr. notes 9 1/8s, 2019 123,000 125,460 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 70,000 70,875 NII Capital Corp. 144A company guaranty sr. notes 10s, 2016 85,000 89,038 Nordic Telephone Co. Holdings ApS sec. notes Ser. REGS, 8 1/4s, 2016 (Denmark) EUR 255,000 389,234 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 $170,000 163,625 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 273,000 274,024 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 57,131 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 947,000 1,018,025 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 136,900 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 120,000 127,200 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 220,000 229,900 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,305,000 1,331,100 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 317,000 465,423 UPC Holdings BV sr. notes Ser. REGS, 8 5/8s, 2014 (Netherlands) EUR 69,000 98,836 West Corp. company guaranty 9 1/2s, 2014 $290,000 294,350 Wind Acquisition Finance SA sr. notes Ser. REGS, 11 3/4s, 2017 (Netherlands) EUR 232,000 363,335 Conglomerates (0.1%) UPC Germany GmbH 144A sr. bonds 8 1/8s, 2017 (Germany) EUR 276,000 402,716 Consumer cyclicals (3.5%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 $30,000 32,513 Affinion Group, Inc. company guaranty 11 1/2s, 2015 300,000 314,250 Affinion Group, Inc. company guaranty 10 1/8s, 2013 345,000 354,488 Affinity Group, Inc. sr. sub. notes 9s, 2012 394,000 275,800 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  267,120 279,140 AMC Entertainment, Inc. company guaranty 11s, 2016 208,000 217,360 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 171,000 163,305 American Casino & Entertainment Properties LLC 144A sr. notes 11s, 2014 225,000 189,563 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 130,000 119,925 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 121,000 109,051 Building Materials Corp. company guaranty notes 7 3/4s, 2014 315,000 311,850 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 220,000 225,500 CORPORATE BONDS AND NOTES (19.1%)* cont. Principal amount Value Consumer cyclicals cont. Cirsa Capital Luxembourg SA company guaranty Ser. REGS, 7 7/8s, 2012 (Luxembourg) EUR 93,000 $126,553 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 $240,000 188,400 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 218,000 214,458 Codere Finance Luxembourg SA sr. sec. notes Ser. REGS, 8 1/4s, 2015 (Luxembourg) EUR 272,000 342,859 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 $25,000 26,281 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 110,000 120,175 Echostar DBS Corp. company guaranty 6 5/8s, 2014 1,506,000 1,519,178 Europcar Groupe SA company guaranty sr. sub. bond FRB Ser. REGS, 4.214s, 2013 (France) EUR 193,000 229,456 Fiat Finance Lux, Ltd. SA company guaranty Ser. EMTN, 7 5/8s, 2014 (Italy) EUR 273,000 407,563 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 $523,000 547,843 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 711,000 734,108 Goodman Global, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2016 345,000 381,656 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 490,000 541,450 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 265,000 266,653 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 3.831s, 2014 45,000 42,581 Harrahs Operating Co., Inc. 144A sr. sec. notes 11 1/4s, 2017 225,000 235,406 Host Marriott LP sr. notes Ser. M, 7s, 2012 R 615,000 624,994 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 205,000 227,550 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 239,000 229,440 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 353,000 484,148 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $340,000 339,150 Lamar Media Corp. company guaranty 7 1/4s, 2013 230,000 229,425 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 120,000 132,450 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 749,000 796,749 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 75,000 78,469 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 502,000 527,100 Liberty Media, LLC sr. notes 5.7s, 2013 116,000 110,490 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 180,000 245,263 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  $320,000 78,400 Meritage Homes Corp. company guaranty 6 1/4s, 2015 90,000 82,800 34 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (19.1%)* cont. Principal amount Value Consumer cyclicals cont. Meritage Homes Corp. sr. notes 7s, 2014 $32,000 $30,560 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 51,000 50,745 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 136,000 117,300 Navistar International Corp. sr. notes 8 1/4s, 2021 403,000 412,571 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 362,000 377,385 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  318,000 290,175 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 587,000 657,440 Penn National Gaming, Inc. 144A sr. unsec. sub. notes 8 3/4s, 2019 60,000 61,350 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 240,000 220,800 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 331,000 331,000 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 65,000 66,300 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 55,000 55,000 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 315,000 331,538 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 149,000 129,630 Station Casinos, Inc. sr. notes 6s, 2012 (In default)  290,000 43,863 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. notes 11s, 2013 108,479 114,445 Travelport LLC company guaranty 9 7/8s, 2014 221,000 228,183 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default)  166,000 3,424 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 115,000 153,231 TVN Finance Corp. PLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 (United Kingdom) EUR 191,000 284,308 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015  $221,025 193,673 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014  175,083 57,996 Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 158,000 261,950 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 9 1/2s, 2016 (United Kingdom) EUR 158,000 243,293 Visant Corp. company guaranty sr. unsec. sub. notes 7 5/8s, 2012 $454,000 456,270 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 36,000 37,800 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default)  61,000 228 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  177,000 620 CORPORATE BONDS AND NOTES (19.1%)* cont. Principal amount Value Consumer staples (0.2%) Archibald Candy Corp. company guaranty 10s, 2010 (In default) F  $77,746 $1,201 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 205,000 191,675 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 120,000 126,300 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 262,000 265,603 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 241,000 209,670 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 230,000 216,200 Energy (4.0%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 1,110,000 1,101,675 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 235,000 207,388 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 903,000 918,803 Complete Production Services, Inc. company guaranty 8s, 2016 287,000 283,054 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 420,000 421,050 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 175,000 160,125 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 65,000 71,825 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 405,000 403,988 Dong Energy A/S jr. unsec. sub. notes FRN 5 1/2s, 2035 (Denmark) EUR 156,000 211,140 Empresa Nacional del Petroleo 144A sr. unsec. notes 6 1/4s, 2019 (Chile) $700,000 727,796 Expro Finance Luxembourg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 265,000 263,013 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 520,000 512,200 Forest Oil Corp. sr. notes 8s, 2011 485,000 505,613 Gaz Capital for Gazprom 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 221,400 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 309,038 Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 149,000 153,664 Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 690,000 757,172 Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 207,000 189,923 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 530,000 543,250 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 395,000 368,831 Infinis PLC sr. notes Ser. REGS, 9 1/8s, 2014 (United Kingdom) GBP 127,000 212,885 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 $150,000 150,375 Lukoil International Finance 144A company guaranty 6.656s, 2022 (Russia) 430,000 410,650 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 325,000 330,736 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 294,000 296,940 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 157,578 159,048 Peabody Energy Corp. company guaranty 7 3/8s, 2016 550,000 567,188 Putnam VT Diversified Income Fund 35 CORPORATE BONDS AND NOTES (19.1%)* cont. Principal amount Value Energy cont. Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) $380,000 $361,817 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 75,000 69,790 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 900,000 1,038,825 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 350,000 356,281 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 120,000 125,400 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 4,765,000 2,620,750 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 265,000 117,263 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 117,925 Petroleos de Venezuela SA sr. unsec. bonds zero %, 2011 (Venezuela) 665,000 538,650 Petroleos de Venezuela SA sr. unsec. sub. bond 5s, 2015 (Venezuela) 935,000 459,459 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 275,000 307,656 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) 433,000 398,286 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 280,000 288,750 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 60,000 61,050 Plains Exploration & Production Co. company guaranty 7s, 2017 60,000 58,950 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 365,000 399,675 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 430,000 442,900 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 450,000 482,625 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 420,000 433,650 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 262,000 269,860 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 425,000 417,563 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 115,000 119,600 White Nights Finance BV for Gazprom notes 10 1/2s, 2014 (Russia) 500,000 559,890 Williams Cos., Inc. (The) notes 7 3/4s, 2031 150,000 164,492 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 460,000 515,650 Financials (4.0%) Banco Do Brasil 144A sr. unsec. 5.669s, 2017 (Brazil) BRL 393,000 222,066 Beverage Packaging Holdings Luxembourg II SA company guaranty sr. notes Ser. REGS, 8s, 2016 EUR 109,000 146,764 CORPORATE BONDS AND NOTES (19.1%)* cont. Principal amount Value Financials cont. Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.073s, 2012 $611,438 $583,503 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 44,000 43,340 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 298,000 292,040 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 44,000 43,340 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 322,000 315,560 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.456s, 2014 31,000 24,955 HSBC Capital Funding LP/ Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (United Kingdom) EUR 208,000 251,106 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $70,000 64,400 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 47,750 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 500,000 340,000 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 7.34s, 2011 RUB 18,000,000 585,471 JPMorgan Chase & Co. 144A unsec. unsub. notes 0.173s, 2012 INR 14,000,000 329,121 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 $225,000 229,500 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 184,000 173,880 Liberty Mutual Insurance 144A notes 7.697s, 2097 480,000 410,893 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. sec. notes 7 3/4s, 2016 (Luxembourg) EUR 467,000 682,309 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) $2,560,000 2,514,022 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 9s, 2014 (Russia) 390,000 442,650 Russian Agricultural Bank 144A notes 7 3/4s, 2018 (Russia) 370,000 404,410 Russian Agricultural Bank 144A notes 7 1/8s, 2014 (Russia) 1,295,000 1,370,240 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 208,000 221,182 UBS Luxembourg SA for Sberbank sub. bonds stepped-coupon 6.23s (7.429s, 2/11/10), 2015 (Russia)  920,000 947,802 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.148s, 2014 45,000 36,956 VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 373,000 VTB Capital SA 144A bonds 6 1/4s, 2035 (Russia) 2,840,000 2,648,300 VTB Capital SA 144A notes 7 1/2s, 2011 (Russia) 639,000 669,353 VTB Capital SA 144A notes 6 7/8s, 2018 (Russia) 2,591,000 2,578,045 VTB Capital SA 144A sec. notes 6.609s, 2012 (Russia) 3,676,000 3,703,239 36 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (19.1%)* cont. Principal amount Value Health care (1.1%) Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 $204,800 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 $223,000 230,805 DaVita, Inc. company guaranty 6 5/8s, 2013 119,000 119,298 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  336,000 363,720 HCA, Inc. sr. sec. notes 9 1/4s, 2016 124,000 133,145 HCA, Inc. sr. sec. notes 9 1/8s, 2014 205,000 216,275 Omnicare, Inc. company guaranty 6 3/4s, 2013 170,000 166,600 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 460,000 446,200 Select Medical Corp. company guaranty 7 5/8s, 2015 522,000 506,340 Service Corporation International debs. 7 7/8s, 2013 63,000 61,425 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 542,000 529,805 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 145,000 148,988 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 335,000 308,200 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  167,700 152,607 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 120,000 134,400 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 536,000 578,880 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 537,000 556,466 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 260,000 271,700 Ventas Realty LP/Capital Corp. company guaranty sr. unsec. notes 7 1/8s, 2015 R 250,000 250,000 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 R 135,000 132,975 Technology (0.8%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  79,000 74,655 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 293,000 279,449 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 125,000 127,031 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 155,000 144,538 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 193,000 165,015 First Data Corp. company guaranty sr. unsec. unsub. notes 10.55s, 2015  205,286 182,191 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014  179,443 158,583 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 609,000 558,758 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 10,000 8,050 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 140,000 137,200 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 444,400 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 155,000 160,038 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default) F  11,000 14 CORPORATE BONDS AND NOTES (19.1%)* cont. Principal amount Value Technology cont. Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 $111,000 $110,723 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 370,000 394,050 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 746,000 764,650 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 385,000 448,525 Transportation (0.1%) British Airways PLC sr. unsec. 8 3/4s, 2016 (United Kingdom) GBP 189,000 285,390 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 $245,000 241,938 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 180,000 191,475 Utilities and power (0.9%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 105,000 107,756 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 528,000 541,200 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 290,000 297,590 Dynegy-Roseton Danskamme sec. bonds 7.27s, 2010 40,250 40,300 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 109,000 92,650 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 48,000 45,120 Edison Mission Energy sr. unsec. notes 7.2s, 2019 109,000 82,568 Edison Mission Energy sr. unsec. notes 7s, 2017 17,000 13,430 El Paso Natural Gas Co. debs. 8 5/8s, 2022 160,000 186,703 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 95,000 95,238 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 300,000 316,500 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,345,000 1,368,067 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 110,000 112,750 NRG Energy, Inc. sr. notes 7 3/8s, 2016 170,000 170,213 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 550,000 563,750 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 309,000 320,201 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 150,000 156,596 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 65,000 69,284 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 15,000 15,678 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 156,000 211,006 Total corporate bonds and notes (cost $97,121,224) ASSET-BACKED SECURITIES (8.0%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 0.921s, 2035 $69,508 $18,650 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.381s, 2036 94,000 28,234 FRB Ser. 06-HE3, Class A2C, 0.381s, 2036 100,000 31,503 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 37,231 29,785 Putnam VT Diversified Income Fund 37 ASSET-BACKED SECURITIES (8.0%)* cont. Principal amount Value Ameriquest Mortgage Securities, Inc. FRB Ser. 03-8, Class M2, 1.981s, 2033 $187,630 $52,275 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 326,000 52,160 Ser. 04-1A, Class E, 6.42s, 2039 175,000 24,500 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.501s, 2033 22,925 6,117 FRB Ser. 06-W4, Class A2C, 0.391s, 2036 176,764 58,683 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.231s, 2033 126,270 88,621 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.421s, 2036 24,539 15,092 FRB Ser. 06-HE4, Class A5, 0.391s, 2036 93,236 57,629 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 70,000 99,960 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.106s, 2034 41,659 5,987 FRB Ser. 05-HE1, Class M3, 1.161s, 2035 210,000 41,580 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 655,624 435,990 Ser. 00-A, Class A2, 7.575s, 2030 1,512,848 877,452 Ser. 99-B, Class A-5, 7.44s, 2020 43,939 27,902 Ser. 99-B, Class A4, 7.3s, 2016 477,842 286,705 Ser. 99-B, Class A3, 7.18s, 2015 799,454 479,672 FRB Ser. 00-A, Class A1, 0.393s, 2030 104,634 17,701 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.651s, 2035 41,642 33,436 FRB Ser. 07-OPX1, Class A1A, 0.301s, 2037 966,468 579,881 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 837,228 661,410 Ser. 00-4, Class A6, 8.31s, 2032 2,190,131 1,713,777 Ser. 00-5, Class A7, 8.2s, 2032 210,071 176,460 Ser. 00-1, Class A5, 8.06s, 2031 616,152 455,952 Ser. 00-4, Class A5, 7.97s, 2032 132,504 100,703 Ser. 00-5, Class A6, 7.96s, 2032 351,503 288,232 Ser. 02-1, Class M1F, 7.954s, 2033 12,000 10,394 Ser. 01-3, Class M2, 7.44s, 2033 12,755 328 Ser. 01-4, Class A4, 7.36s, 2033 130,032 133,283 Ser. 00-6, Class A5, 7.27s, 2031 436,073 414,269 Ser. 01-1, Class A5, 6.99s, 2032 76,838 77,222 Ser. 01-3, Class A4, 6.91s, 2033 3,426,784 3,461,051 Ser. 02-1, Class A, 6.681s, 2033 545,678 551,134 FRB Ser. 02-1, Class M1A, 2.281s, 2033 1,609,000 931,493 FRB Ser. 01-4, Class M1, 1.981s, 2033 241,000 119,566 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.751s, 2035 41,000 30,073 FRB Ser. 05-14, Class 3A2, 0.471s, 2036 17,461 14,950 FRB Ser. 06-4, Class 2A2, 0.411s, 2036 1,399,110 1,077,315 Credit-Based Asset Servicing and Securitization FRB Ser. 07-CB1, Class AF1A, 0.301s, 2037 1,070,588 562,059 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 361,000 108,300 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 0.901s, 2035 68,804 6,485 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.381s, 2036 154,000 66,875 ASSET-BACKED SECURITIES (8.0%)* cont. Principal amount Value Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.561s, 2036 $217,000 $101,584 FRB Ser. 06-2, Class 2A3, 0.401s, 2036 309,000 171,511 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 7.589s, 2043 F GBP 588,814 219,101 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 F EUR 1,225,000 455,829 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $615,389 515,389 Ser. 94-4, Class B2, 8.6s, 2019 271,181 136,784 Ser. 93-1, Class B, 8.45s, 2018 194,552 167,250 Ser. 99-5, Class A5, 7.86s, 2030 2,725,318 2,343,773 Ser. 96-8, Class M1, 7.85s, 2027 304,000 256,809 Ser. 95-8, Class B1, 7.3s, 2026 285,417 226,048 Ser. 95-4, Class B1, 7.3s, 2025 289,077 252,765 Ser. 97-6, Class M1, 7.21s, 2029 182,000 134,400 Ser. 95-F, Class B2, 7.1s, 2021 17,734 13,578 Ser. 96-1, Class M1, 7s, 2027 320,307 282,295 Ser. 93-3, Class B, 6.85s, 2018 14,414 12,730 Ser. 98-3, Class A6, 6.76s, 2030 590,776 587,944 Ser. 99-3, Class A7, 6.74s, 2031 426,558 379,637 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 3,183,950 2,785,956 Ser. 99-5, Class M1A, 8.3s, 2026 119,000 107,778 Ser. 99-5, Class A4, 7.59s, 2028 23,155 23,002 GSAA Home Equity Trust FRB Ser. 07-4, Class A1, 0.331s, 2037 5,805,007 2,873,946 FRB Ser. 06-19, Class A1, 0.321s, 2036 3,185,016 1,775,647 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.381s, 2036 460,000 135,500 FRB Ser. 07-HE2, Class A2A, 0.356s, 2047 1,495,151 1,323,209 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.231s, 2030 292,398 14,620 FRB Ser. 05-1A, Class E, 2.031s, 2030 63,492 3,170 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.561s, 2036 108,000 69,451 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class A4, 5.27s, 2018 35,449 31,109 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 1,148,261 803,782 FRB Ser. 07-6, Class 2A1, 0.441s, 2037 893,402 363,644 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.232s, 2036 660,000 46,200 FRB Ser. 02-1A, Class FFL, 2.982s, 2037 1,135,000 170,250 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 1,102,418 573,258 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.851s, 2035 240,000 107,800 FRB Ser. 06-4, Class 2A4, 0.491s, 2036 103,000 35,507 FRB Ser. 06-1, Class 2A3, 0.421s, 2036 100,711 49,587 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.481s, 2032 925,076 767,813 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.381s, 2036 54,000 25,103 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 89,053 81,410 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 3.431s, 2034 47,532 3,595 FRB Ser. 05-HE2, Class M5, 0.911s, 2035 111,996 71,089 FRB Ser. 05-HE1, Class M3, 0.751s, 2034 150,000 106,265 FRB Ser. 06-NC4, Class M2, 0.531s, 2036 210,000 613 38 Putnam VT Diversified Income Fund ASSET-BACKED SECURITIES (8.0%)* cont. Principal amount Value N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 2.231s, 2039 $500,000 $100,000 New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 3.306s, 2033 11,139 4,926 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.391s, 2036 130,000 67,909 FRB Ser. 06-2, Class A2C, 0.381s, 2036 130,000 72,633 Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 1,086,544 543,272 Ser. 99-D, Class A1, 7.84s, 2029 611,962 544,646 Ser. 00-A, Class A2, 7.765s, 2017 88,135 55,783 Ser. 95-B, Class B1, 7.55s, 2021 109,403 60,382 Ser. 00-D, Class A4, 7.4s, 2030 709,000 496,300 Ser. 02-B, Class A4, 7.09s, 2032 255,671 197,565 Ser. 99-B, Class A4, 6.99s, 2026 633,107 528,644 Ser. 00-D, Class A3, 6.99s, 2022 128,604 128,604 Ser. 01-D, Class A4, 6.93s, 2031 354,699 266,024 Ser. 98-A, Class M, 6.825s, 2028 43,000 20,457 Ser. 01-E, Class A4, 6.81s, 2031 589,480 453,900 Ser. 01-C, Class A2, 5.92s, 2017 789,277 347,282 Ser. 01-D, Class A3, 5.9s, 2022 17,049 10,798 Ser. 02-C, Class A1, 5.41s, 2032 821,260 609,785 Ser. 01-E, Class A2, 5.05s, 2031 567,408 385,838 Ser. 02-A, Class A2, 5.01s, 2020 75,455 39,036 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 114,913 104,571 FRB Ser. 01-B, Class A2, 0.608s, 2018 43,248 32,378 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.061s, 2036 98,000 14,924 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.361s, 2036 175,272 59,147 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.421s, 2036 94,862 68,261 FRB Ser. 07-RZ1, Class A2, 0.391s, 2037 154,000 72,660 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.881s, 2035 137,276 611 FRB Ser. 07-NC2, Class A2B, 0.371s, 2037 144,000 55,582 FRB Ser. 07-BR5, Class A2A, 0.361s, 2037 27,000 18,090 FRB Ser. 07-BR4, Class A2A, 0.321s, 2037 34,582 22,132 FRB Ser. 07-BR3, Class A2A, 0.301s, 2037 3,428,194 2,125,481 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.441s, 2036 219,000 77,706 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.401s, 2036 104,000 71,439 FRB Ser. 06-3, Class A3, 0.391s, 2036 461,000 280,585 South Coast Funding 144A FRB Ser. 3A, Class A2, 1.474s, 2038 120,000 1,200 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.491s, 2036 104,000 8,761 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 395,000 39,500 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 351,000 36,855 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.341s, 2037 919,745 588,637 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 1.182s, 2044 (United Kingdom) 189,615 22,754 Total asset-backed securities (cost $51,672,163) FOREIGN GOVERNMENT BONDS AND NOTES (6.8%)* Principal amount/units Value Argentina (Republic of) bonds Ser. VII, zero %, 2013 $281,000 $255,429 Argentina (Republic of) sr. unsec. bonds FRB 0.578s, 2013 2,362,000 1,022,746 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 2,951,000 2,527,532 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 1,080,000 243,000 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.943s, 2012 $20,454,000 7,015,489 Argentina (Republic of) sr. unsec. unsub. notes Ser. $dis, 8.28s, 2033 1,002,433 749,318 Banco Nacional de Desenvolvimento Economico e Social 144A notes 6 1/2s, 2019 (Brazil) 620,000 666,500 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. unsub. notes 6.369s, 2018 (Brazil) 160,000 171,400 Brazil (Federal Republic of) notes zero %, 2017 BRL 1,350 666,021 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 $905,000 963,825 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 585,000 674,122 Colombia (Government of) bonds 6 1/8s, 2041 $565,000 524,038 Ecuador (Republic of) regs notes Ser. REGS, 9 3/8s, 2015 100,000 92,774 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 755,000 1,089,548 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 618,750 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 425,000 465,375 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 280,000 305,861 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 575,000 561,890 Industrial Bank Of Korea 144A sr. notes 7 1/8s, 2014 (South Korea) 1,190,000 1,330,760 Iraq (Republic of) 144A bonds 5.8s, 2028 695,000 537,235 Russia (Federation of) 144A unsec. unsub. bonds 5s, 2030 1,618,281 1,820,177 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 515,000 578,088 Sri Lanka (Republic of) 144A notes 7.4s, 2015 240,000 244,058 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 26,845,000 4,415,712 Turkey (Republic of) bonds 16s, 2012 TRY 190,000 141,173 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $1,210,000 1,361,577 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,530,000 1,729,925 Ukraine (Government of) sr. unsec. unsub. bonds Ser. REGS, 6 7/8s, 2011 1,045,000 950,605 Venezuela (Republic of) bonds 8 1/2s, 2014 855,000 667,430 Venezuela (Republic of) unsec. note FRN Ser. REGS, 1.283s, 2011 690,000 607,366 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,410,000 1,238,347 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,215,000 1,090,535 Total foreign government bonds and notes (cost $31,909,838) Putnam VT Diversified Income Fund 39 SENIOR LOANS (3.1%)* c Principal amount Value Basic materials (0.1%) Georgia-Pacific Corp. bank term loan FRN Ser. C, 3.502s, 2014 $55,937 $55,559 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.274s, 2012 90,261 87,046 Novelis, Inc. bank term loan FRN Ser. B, 2.263s, 2014 368,686 336,097 Novelis, Inc. bank term loan FRN Ser. B, 2.24s, 2014 167,578 152,765 Rockwood Specialties Group, Inc. bank term loan FRN Ser. H, 6s, 2014 45,017 45,298 Capital goods (0.3%) Graham Packaging Co., LP bank term loan FRN Ser. B, 2 1/2s, 2011 96,043 94,347 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.283s, 2014 29,852 22,240 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2 1/4s, 2014 595,200 443,424 Manitowoc Co., Inc. (The) bank term loan FRN Ser. A, 4.813s, 2013 252,947 243,462 Mueller Water Products, Inc. bank term loan FRN Ser. B, 5.281s, 2014 98,140 95,993 Polypore, Inc. bank term loan FRN Ser. B, 2.49s, 2014 187,773 175,568 Sequa Corp. bank term loan FRN 3.879s, 2014 257,268 228,808 Communication services (0.5%) Cebridge Connections, Inc. bank term loan FRN 4.757s, 2014 187,000 181,323 Charter Communications Operating, LLC bank term loan FRN 9 1/4s, 2014 186,675 189,942 Charter Communications, Inc. bank term loan FRN 2.756s, 2014 150,000 136,388 Charter Communications, Inc. bank term loan FRN 2.26s, 2014 662,559 620,321 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 278,203 216,025 Insight Midwest, LP bank term loan FRN Ser. B, 2.29s, 2014 96,576 91,747 Intelsat Corp. bank term loan FRN Ser. B2, 2.735s, 2011 146,118 137,442 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.735s, 2013 146,162 137,483 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.735s, 2013 146,118 137,442 Intelsat, Ltd. bank term loan FRN 3.235s, 2014 (Bermuda) 375,000 339,188 Level 3 Communications, Inc. bank term loan FRN 2.53s, 2014 60,000 54,400 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 55,000 58,438 MetroPCS Wireless, Inc. bank term loan FRN 2.54s, 2013 242,470 230,952 PAETEC Holding Corp. bank term loan FRN Ser. B1, 2.734s, 2013 47,035 44,653 TW Telecom, Inc. bank term loan FRN Ser. B, 1.99s, 2013 133,840 128,027 West Corp. bank term loan FRN 2.608s, 2013 62,614 58,813 SENIOR LOANS (3.1%)* c cont. Principal amount Value Consumer cyclicals (1.1%) Allison Transmission, Inc. bank term loan FRN Ser. B, 3.009s, 2014 $343,461 $314,353 Building Materials Holdings Corp. bank term loan FRN 3.005s, 2014 172,698 159,422 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 281,100 273,369 Cenveo, Inc. bank term loan FRN Ser. C, 4.753s, 2013 169,851 164,472 Cenveo, Inc. bank term loan FRN Ser. DD, 4.753s, 2013 5,660 5,480 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.884s, 2016 215,961 176,009 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 220,731 203,072 GateHouse Media, Inc. bank term loan FRN 2.49s, 2014 160,000 57,400 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.24s, 2014 440,598 158,064 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.24s, 2014 164,402 58,979 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.26s, 2014 72,450 47,545 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.265s, 2014 41,348 27,134 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 860,990 860,811 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.282s, 2015 94,402 76,210 Jarden Corp. bank term loan FRN Ser. B1, 2.033s, 2012 72,933 70,914 Jarden Corp. bank term loan FRN Ser. B2, 2.033s, 2012 36,472 35,104 Jarden Corp. bank term loan FRN Ser. B4, 3.533s, 2015 124,575 121,127 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.563s, 2013 88,470 79,651 National Bedding Co. bank term loan FRN 2.317s, 2011 49,970 45,681 QVC, Inc. bank term loan FRN 5.749s, 2014 120,799 120,749 R.H. Donnelley, Inc. bank term loan FRN 6 3/4s, 2011 383,666 349,904 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6 3/4s, 2011 203,345 185,892 Realogy Corp. bank term loan FRN 0.085s, 2013 123,083 109,134 Realogy Corp. bank term loan FRN Ser. B, 3.287s, 2013 457,168 405,356 Six Flags Theme Parks bank term loan FRN 2.49s, 2015 451,574 438,591 Thomas Learning bank term loan FRN Ser. B, 2.73s, 2014 119,389 108,644 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  696,187 402,048 United Components, Inc. bank term loan FRN Ser. D, 2 1/4s, 2012 316,667 292,125 Univision Communications, Inc. bank term loan FRN Ser. B, 2.533s, 2014 367,000 318,189 Yankee Candle Co., Inc. bank term loan FRN 2.24s, 2014 53,478 49,975 40 Putnam VT Diversified Income Fund SENIOR LOANS (3.1%)* c cont. Principal amount Value Consumer staples (0.3%) Claires Stores, Inc. bank term loan FRN 3.033s, 2014 $129,337 $104,547 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 2.985s, 2014 704,523 655,207 Revlon Consumer Products bank term loan FRN Ser. B, 4.262s, 2012 125,000 121,830 Rite-Aid Corp. bank term loan FRN Ser. B, 1.99s, 2014 78,600 69,050 Spectrum Brands, Inc. bank term loan FRN 1 1/2s, 2013 21,751 21,513 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 8.003s, 2013 385,978 381,756 Energy (0.2%) EPCO Holding, Inc. bank term loan FRN Ser. A, 1.231s, 2012 185,000 166,500 Hercules Offshore, Inc. bank term loan FRN Ser. B, 6s, 2013 121,661 116,126 MEG Energy Corp. bank term loan FRN 6.232s, 2016 (Canada) 455,791 446,675 Targa Resources, Inc. bank term loan FRN 2.234s, 2012 30,295 30,127 Targa Resources, Inc. bank term loan FRN Ser. C, 0.158s, 2011 24,363 24,363 Financials (%) HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 91,770 90,393 HUB International, Ltd. bank term loan FRN Ser. B, 2.743s, 2014 35,822 32,687 HUB International, Ltd. bank term loan FRN Ser. DD, 2.743s, 2014 8,052 7,347 Health care (0.3%) Community Health Systems, Inc. bank term loan FRN Ser. B, 2.506s, 2014 213,927 201,507 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.506s, 2014 11,228 10,576 Health Management Associates, Inc. bank term loan FRN 2.033s, 2014 907,672 844,249 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.234s, 2014 74,607 69,403 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 20,198 18,789 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.531s, 2014 308,510 279,972 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.234s, 2014 215,578 200,542 Select Medical Corp. bank term loan FRN Ser. B, 2.267s, 2012 10,682 10,133 Sun Healthcare Group, Inc. bank term loan FRN 0.183s, 2014 19,507 18,214 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 2.398s, 2014 96,554 90,158 Technology (0.1%) Compucom Systems, Inc. bank term loan FRN 3.74s, 2014 99,542 93,320 First Data Corp. bank term loan FRN Ser. B1, 2.985s, 2014 266,167 235,779 First Data Corp. bank term loan FRN Ser. B3, 3.001s, 2014 149,859 132,531 Freescale Semiconductor, Inc. bank term loan FRN 12 1/2s, 2014 79,243 81,356 SENIOR LOANS (3.1%)* c cont. Principal amount Value Utilities and power (0.2%) Dynegy Holdings, Inc. bank term loan FRN 3.99s, 2013 $143,000 $136,505 NRG Energy, Inc. bank term loan FRN 2.019s, 2014 203,460 193,236 NRG Energy, Inc. bank term loan FRN 0.183s, 2014 119,790 113,770 Reliant Energy, Inc. bank term loan FRN 0.215s, 2014 335,000 312,388 TXU Energy Corp. bank term loan FRN Ser. B2, 3.735s, 2014 201,513 163,730 TXU Energy Corp. bank term loan FRN Ser. B3, 3.735s, 2014 161,721 130,266 Total senior loans (cost $17,566,089) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 $25,080,000 $12,540 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.23 20,596,000 607,170 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 20,596,000 613,349 Option on an interest rate swap with JPMorgan Chase Bank, N. A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 25,080,000 2,106,720 Total purchased options outstanding (cost $3,724,036) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (0.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.4%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,800,391 $1,925,012 U.S. Government Agency Mortgage Obligations (0.2%) Federal National Mortgage Association Pass-Through Certificates 5s, February 1, 2037 574,847 590,678 4 1/2s, August 1, 2039 661,340 660,927 Total U.S. government and agency mortgage obligations (cost $3,151,853) U.S. TREASURY OBLIGATIONS (0.2%)* Principal amount Value U.S. Treasury Notes 1 1/4s, November 30, 2010 i $975,000 $982,225 U.S. Treasury Notes 7/8s, December 31, 2010 i 11,000 11,039 Total U.S. treasury obligations (cost $993,264) Putnam VT Diversified Income Fund 41 CONVERTIBLE BONDS AND NOTES (0.4%)* Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $615,000 $553,500 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 225,000 284,265 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19), 2029  471,000 484,541 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default)  R 455,000 431,113 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 235,000 295,659 Total convertible bonds and notes (cost $1,868,060) COMMON STOCKS (%)* Shares Value AboveNet, Inc.  530 $34,471 Bohai Bay Litigation, LLC F 842 2,627 Nortek, Inc.  4,810 168,350 Vertis Holdings, Inc. F  8,044 8 Total common stocks (cost $168,942) PREFERRED STOCKS (%)* Shares Value GMAC, Inc. 144A Ser. G 7.00% pfd. 163 $107,437 Total preferred stocks (cost $54,831) WARRANTS (%)*  Expiration date Strike Price Warrants Value AboveNet, Inc. 9/8/10 $24.00 102 $10,098 Charter Communication Class A 11/30/14 46.86 37 231 New ASAT (Finance), Ltd. (Cayman Islands) F 2/1/11 0.01 2,860 1 Smurfit Kappa Group PLC 144A (Ireland) 10/1/13 EUR 0.001 422 19,461 Vertis Holdings, Inc. F 10/18/15 $0.01 535 1 Total warrants (cost $16,165) CONVERTIBLE PREFERRED STOCKS (%)* Shares Value Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  627 $2,508 Total convertible preferred stocks (cost $590,996) SHORT-TERM INVESTMENTS (16.8%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 36,616,088 $36,616,088 U.S. Treasury Bills with an effective yield of 0.26%, August 26, 2010 ## $25,591,000 25,558,064 U.S. Treasury Bills with effective yields ranging from 0.30% to 0.47%, April 1, 2010 # ## 6,760,000 6,752,064 U.S. Treasury Bills with effective yields ranging from 0.29% to 0.35%, July 15, 2010 # ## 13,738,000 13,712,365 U.S. Treasury Cash Management Bills with effective yields ranging from 0.34% to 0.40%, June 10, 2010 # ## 4,208,000 4,200,855 Total short-term investments (cost $86,831,678) Total investments (cost $526,908,671) Key to holdings currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound HUF Hungarian Forint INR Indian Rupee JPY Japanese Yen PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD / $ United States Dollar Key to holdings abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only * Percentages indicated are based on net assets of $516,894,031.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at December 31, 2009. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at December 31, 2009. Δ
